Exhibit 10.5

OFFICE LEASE

by and between

TCAM CORE PROPERTY FUND OPERATING LP

a Delaware limited partnership

as Landlord

and

Lionbridge US, Inc.,

a Delaware Corporation

as Tenant

Dated March 14, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE(S)

1.      Agreement to Let

   1

2.      Principal Lease Provisions

   1

2.1.       “Project”

   1

2.2.       “Building”

   1

2.3.       “Premises”

   1

2.4.       Rentable Area of the Premises

   1

2.5.       “Initial Lease Term”

   1

2.5.1.    “Lease Commencement Date”

   1

2.5.2.    “Initial Expiration Date”

   1

2.5.3.    Extension Term(s)

   2

2.6.       “Basic Monthly Rent”

   2

2.7.       “Rent Commencement Date”

   2

2.8.       “Security Deposit”

   2

2.9.       “Operating Cost Allocations”

   2

2.9.1.    Rentable Square Footage of Project

   2

2.9.2.    Tenant’s Share

   2

2.10.     “Guarantor”

   2

2.11.     Address for Landlord

   2

2.12.     Addresses for Tenant

   2

2.13.     “Permitted Use”

   3

2.14.     Building Standard Operating Hours

   3

2.15.     Participating Brokers

   3

2.16.     Initial Payment Amounts

   3

2.17.     Parking Area Charge

   3

3.      Term

   3

3.1.       Description of Term

   3

3.2.       Extension Rights

   3

3.2.1.    Restrictions on Transferability of Option

   3

3.2.2.    Conditions Terminating Tenant’s Rights to Exercise Option

   3

3.2.3.    Terms and Conditions of Extension of Term(s)

   4

3.2.4.    Fair Market Rental Rate

   4

3.3.       Early Termination Right

   4

4.      Delivery of Possession

   5

4.1.       Acceptance of Possession

   5

4.2.       Delivery Requirements

   5

4.3.       Definition of Substantial Completion

   5

4.4.       Final Completion

   5

5.      Use of Premises and Common Areas

   6

5.1.       Permitted Use of Premises

   6

5.2.       Compliance with Laws

   6

5.3.       Condition During Periods of Non-Use

   6

5.4.       Use of Common Areas

   6

5.5.       General Covenants and Limitations on Use

   6

6.      Security Deposit

   7

7.      Rent and Rent Adjustments

   7

7.1.       Initial Monthly Rent

   7

7.2.       Additional Rent

   8

7.3.       General Rental Provisions

   8

8.      Additional Rent

   8

8.1.       Definitions

   8

8.1.1.    Building Operating Costs

   8

8.1.2.    

   9



--------------------------------------------------------------------------------

8.1.3.    Direct Expenses

   9

8.1.4.    Excluded Costs

   9

8.1.5.    Expense Year

   9

8.1.6.    Operating Expenses

   9

8.1.7.    Project Operating Costs

   9

8.1.8.    Tenant’s Share

   10

8.2.       Adjustment of Operating Expenses

   10

8.2.1.    Gross Up Adjustment When a Project Is Less Than Fully Occupied

   10

8.2.2.    Adjustment When Landlord Adds Additional Buildings to the Project

   10

8.2.3.    Additional Costs

   11

8.2.4.    Common Areas

   11

8.3.       Tax Expenses

   11

8.3.1.    Definition of Taxes and Tax Expenses

   11

8.3.2.    Adjustment of Taxes

   11

8.3.3.    Tenant’s Direct Obligation Re: Taxes

   11

8.4.       Calculation and Payment of Direct Expenses

   11

8.5.       Landlord’s Books and Records

   12

9.      Utilities and Services

   12

9.1.       Utility Costs

   12

9.2.       Electricity

   12

9.3.       Janitorial Service

   13

9.4.       Over-Standard Tenant Use

   13

9.5.       Conduit and Wiring

   13

9.6.       Utilities Generally

   13

10.    Maintenance

   14

10.1.     Tenant’s Duties

   14

10.2.     Landlord’s Duties

   14

11.    Parking

   14

11.1.     General Parking Rights

   14

11.2.     Parking Ratios

   14

12.    Signs

   15

12.1.     General Signage Conditions

   15

12.2.     Tenant’s Individual Signage Rights

   15

12.2.1. Directory/Suite Signage

   15

12.2.2. Exterior Signage

   15

13.    Rules, Regulations, and Covenants

   15

14.    Early Access/Insurance

   16

15.    Tenant Insurance Requirements

   16

15.1.     Public Liability and Property Damage Insurance

   16

15.2.     Fire and Extended Coverage Insurance

   16

15.3.     Business Interruption Insurance

   16

15.4.     Insurance Generally

   17

15.5.     Waiver of Subrogation

   17

16.    Landlord’s Insurance

   17

17.    Personal Property Taxes

   17

18.    Alterations

   18

18.1.     Request for Consent

   18

18.2.     Minor Alterations

   18

18.3.     Additional Requirements

   18

18.4.     Ownership of Alterations

   18

19.    Surrender of Premises and Holding Over

   19

20.    Default

   19

21.    Landlord’s Remedies

   20

21.1.     Continuation of Lease

   20

21.2.     Rent from Reletting

   20

21.3.     Termination of Tenant’s Right to Possession

   20



--------------------------------------------------------------------------------

21.4.     Landlord’s Right to Cure Default

   21

21.5.     Enforcement Costs

   21

21.6.     Waiver of Right of Reinstatement and Trial by Jury

   21

22.    Interest and Late Charges

   21

23.    Landlord Default – Tenant’s Remedies

   21

24.    Payment of Rent by Cashier’s Check

   22

25.    Destruction

   22

26.    Condemnation

   23

27.    Assignment and Other Transfers

   23

27.1.     Restriction on Transfer

   23

27.2.     Transfer Provisions Generally

   24

27.3.     Excess Rent and Recapture

   25

27.3.     Excess Rent and Recapture

   25

28.    Landlord’s Reserved Rights

   25

29.    Continued Development of Project

   25

30.    Access by Landlord

   26

31.    Indemnity

   26

32.    Exemption of Landlord from Liability

   26

33.    Hazardous Substances

   27

33.1.     Landlord’s Notice

   27

33.2.     Tenant’s Covenants

   27

33.3.     Definition of Hazardous Materials

   27

34.    Prohibition Against Asbestos-Containing Materials

   27

35.    Security Measures

   28

36.    Subordination and Attornment

   28

37.    Estoppel Certificate

   29

38.    Waiver

   29

39.    Brokers

   30

40.    Easements

   30

41.    Limitations on Landlord’s Liability

   30

42.    Sale or Transfer of Premises

   30

43.    No Recording

   31

44.    No Merger

   31

45.    Confidentiality

   31

46.    Miscellaneous

   31

47.    Right of First Refusal

   33

47.1.     Superior Rights

   33

47.2.     Exercise of Refusal Right

   34

47.3.     Terms and Conditions

   34

47.4.     Restrictions on Refusal Right

   34

47.5.     Delivery of Refusal Space

   34

47.6.     Terms and Conditions Applicable to Refusal Space

   34

47.7.     Confirmation of Terms

   35

EXHIBIT A: Description of Project (Plat Map of Project)

EXHIBIT B: Description of Premises (Plat Map of Location of Premises)

EXHIBIT C: Tenant Improvements to the Premises (Landlord Work)

EXHIBIT D: Rentable Area (Rentable Square Footage)

EXHIBIT E: Commencement Letter



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (“Lease”) is entered into effective as of March 14, 2007,
between TCAM CORE PROPERTY FUND OPERATING LP, a Delaware limited partnership
(“Landlord”), and LIONBRIDGE US, INC., a Delaware corporation (“Tenant”), who
agree as follows:

1. Agreement to Let. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, upon all of the terms, provisions, and conditions contained in
this Lease, (i) those certain premises described in the Principal Lease
Provisions, below (the “Premises”), consisting of a portion of that certain
building described in the Principal Lease Provisions, below (the “Building”),
which is in turn a part of the Project (as described in the Principal Lease
Provisions, below), along with (ii) the non-exclusive license to use, in common
with Landlord, Landlord’s invitees and licensees, and the other tenants and
users of space within the Project, those portions of the Project intended for
use by, or benefiting, tenants of the Project in common including, without
limitation, the landscaped areas, passageways, walkways, hallways, elevators,
parking areas, and driveways of the Building and the Project, but excluding all
interior areas of the other buildings in the Project other than the Premises
(collectively, the “Common Areas”). This Lease confers no rights, however, to
the roof, exterior walls, or utility raceways of the Building nor rights to any
other building in the Project, nor with regard to either the subsurface of the
land below the ground level of the Project or with regard to the air space above
the ceiling of the Premises; provided, however, that Tenant shall have the
limited right to access systems and equipment exclusively serving the Premises
(for which Tenant has maintenance and repair responsibilities pursuant to
Paragraph 10.1 below) that may be located on the roof, in exterior or demising
walls, in utility raceways, in the airspaces above the ceiling of the Premises,
or in any other portion of the Building or the Common Areas for the sole purpose
of maintaining, repairing, and replacing such systems and equipment.

2. Principal Lease Provisions. The following are the “Principal Lease
Provisions” of this Lease. Other portions of this Lease explain and describe
these Principal Lease Provisions in more detail and should be read in
conjunction with this Paragraph 2. In the event of any conflict between the
Principal Lease Provisions and the other portions of this Lease, the Principal
Lease Provisions will control. (Terms shown in quotations are defined terms used
elsewhere in this Lease)

2.1. “Project”: That certain multi-building (currently consisting of four
buildings, including the Building, the common addresses of which are 2425 55th
Street, 2577 55th Street, 2511 55th Street, and 2555 55th Street, Boulder,
Colorado), office project sometimes referred to as Flatiron Park West, located
in Boulder, Colorado, as more particularly described on attached Exhibit “A.”

2.2. “Building”: That certain two (2) story building, whose mailing address is
2425 55th Street, Boulder, Colorado 80301.

2.3. “Premises”: Suites 210, 220 and a portion of Suite 230 consisting of a
portion of the Second (2nd) floor of the Building, as more particularly
described on attached Exhibit “B.”

2.4. Rentable Area of the Premises: Approximately 15,322 Rentable Square Feet of
space. The term “Rentable Square Footage,” shall have the meaning set forth in
Exhibit “D.”

2.5. “Initial Lease Term”: Sixty-Six (66) months plus any additional days
required for the Initial Expiration Date to occur on the last day of a month as
set forth in Paragraph 2.5.2 below, beginning as of the Lease Commencement Date
and ending as of the Initial Expiration Date.

2.5.1. “Lease Commencement Date”: May 1, 2007.

2.5.2. “Initial Expiration Date”: That date which is Sixty-Six (66) months (plus
however many days are left in the final calendar month of the Term) after the
Rent Commencement Date, including any adjustment under Paragraph 2.7 below; the
Initial Expiration Date is estimated to be October 31, 2012; (the Initial
Expiration Date stated herein, even if the Rent Commencement Date is adjusted
pursuant to Paragraph 2.7 below, must in all events be the last day of a
calendar month).

2.5.3. Extension Term(s): One (1), Five (5) year Extension Term(s) (see
Paragraph 3.2 below).]

2.6. “Basic Monthly Rent”:

 

Period

   Rate per Rentable Square Feet    Basic Monthly Rent

Month 1 – Month 6

   $ 0.00    $ 0.00

Month 7 – Month 18

   $ 10.50    $ 13,406.75

Month 19 – Month 30

   $ 10.92    $ 13,943.02

Month 31 – Month 42

   $ 11.25    $ 14,364.38

Month 43 – Month 54

   $ 11.54    $ 14,734.66

Month 55 – Month 66

   $ 11.93    $ 15,232.62

Basic Monthly Rent will always be due and payable on or before the first day of
the applicable month, except that the first month’s Basic Monthly Rent will be
due and payable upon the date of Landlord’s execution of this Lease. Basic
Monthly Rent and Operating Expenses shall be abated for the first six (6) months
of the Initial Lease Term.



--------------------------------------------------------------------------------

2.7. “Rent Commencement Date”: May 1, 2007. If the Substantial Completion of
Landlord’s Work (as defined below) is required prior to delivery of the Premises
under the terms of a Work Letter (see Exhibit “C”), the “Rent Commencement Date”
shall be defined as the first day of the month following the date on which the
Landlord Work is Substantially Complete, as determined by Paragraph 4.2. Within
five (5) days after determination of the Rent Commencement Date, Landlord and
Tenant shall enter into a rent commencement letter agreement in the form
attached as Exhibit “E.”

2.8. “Security Deposit”: $23,417.12. Tenant’s Security Deposit is due and
payable on the date of Tenant’s execution of this Lease, and does not constitute
last month’s rent. Last month’s rent must be separately paid by Tenant on or
before the first day of the last month of the Lease Term.

2.9. “Operating Cost Allocations”:

 

 

2.9.1.

   Rentable Square Footage of Project:    166,048    

2.9.2.

   Tenant’s Share:    9.227 %

 

  2.10. “Guarantor”: N/A.

 

  2.11. Address for Landlord:

TCAM Core Property Fund Operating LP

4675 MacArthur Court, Suite 1100

Newport Beach, CA 92660

Attn: Terry Glanville

And copy to:

CB Richard Ellis, Inc.

4600 South Syracuse Street, suite 100

Denver, CO 80237

Attention: Property Manager

Telephone: (720) 528-6300

Telecopy: (720) 528-6333

 

  2.12. Addresses for Tenant: Legal Notice Address (following Tenant’s occupancy
at the Premises):

2425 55th Street, Suite 210

Boulder, Colorado 80301

Attn:                                     

Legal Notice Address (prior to occupancy):

 

 

 

          

 

        

2.13. “Permitted Use”: General office use in accordance with all applicable
laws, statutes, ordinances, and regulations and the provisions of this Lease.

 

  2.14. Building Standard Operating Hours:

 

  Monday through Friday:    6:00 a.m.-6:00 p.m.  

Saturday:

   8:00 a.m.-12:00 p.m.  

(excluding local, state, and federal holidays)

 

  2.15. Participating Brokers:

Landlord: CB Richard Ellis

Tenant: The Staubach Company

2.16. Initial Payment Amounts: $23,417.12, representing the Security Deposit,
and $13,406.75, representing the seventy (7th) month’s Basic Monthly Rent, both
of which amounts are payable on the date Tenant executes this Lease (subject to
adjustment on the Rent Commencement Date to reflect the actual first month’s
Basic Monthly Rent based upon the actual Rentable Square Footage of the
Premises).

2.17. Parking Area Charge: NONE. (See Paragraph 11.2)

3. Term.

3.1. Description of Term. The term of this Lease (“Term”) shall commence on the
“Lease Commencement Date,” as defined in the Principal Lease Provisions, and
shall expire on the “Initial Expiration



--------------------------------------------------------------------------------

Date,” as defined in the Principal Lease Provisions, subject to (i) any
modifications to such dates described in Exhibit “C” to this Lease, (ii) any
extension rights described in Paragraph 3.2 below, and (iii) earlier
termination, as provided in this Lease. The term “Expiration Date,” as used in
this Lease, shall mean the Initial Expiration Date, any earlier date upon which
this Lease is terminated by Landlord, as provided below, or if the Term is
extended pursuant to Paragraph 3.2 below, then the expiration date of any
Extension Term (as defined below).

3.2. Extension Rights. Tenant shall, subject to all of the provisions of this
Paragraph 3.2 (including all subparagraphs hereof), have the option to extend
the Lease Term (the “Option to Extend”) for the Extension Term(s) described in
Paragraph 2.5.3 above, provided Tenant is in occupancy of all of the Premises
except in connection with a Permitted Transfer at the time of exercise of the
Option to Extend and Tenant gives Landlord written notice of its election to
exercise the Option to Extend no less than six (6) months and no more than eight
(8) months prior to the Initial Expiration Date (the “Option Notice”). Time is
of the essence with respect to the timing of such requirement to give notice to
Landlord.

3.2.1. Restrictions on Transferability of Option. The Option to Extend is
personal to the Tenant originally named in this Lease and, except in connection
with a Permitted Transfer, may not be exercised by anyone other than such
originally named Tenant.

3.2.2. Conditions Terminating Tenant’s Rights to Exercise Option. Tenant shall
not have the right to exercise the Option to Extend, notwithstanding anything
set forth above to the contrary: (a) during any period of time commencing from
the date Landlord gives to Tenant a factually correct written notice that Tenant
is in default under any provision of this Lease and continuing until the default
alleged in said notice is cured; or (b) in the event that Landlord has given to
Tenant two or more notices of default or two or more late charges have become
payable under this Lease during the 12-month period prior to the time that
Tenant attempts to exercise the Option to Extend. The period of time within
which the Option to Extend may be exercised shall not be extended or enlarged by
reason of Tenant’s inability to exercise the Option to Extend because of the
foregoing provisions of this Paragraph, even if the effect thereof is to
eliminate Tenant’s right to exercise the Option to Extend. All rights with
respect to the Option to Extend (including rights as to subsequent Extension
Terms, if any) shall terminate and be of no further force and effect even after
Tenant’s due and timely exercise of the Option to Extend, if, after such
exercise, but prior to the commencement of the Extension Term: (x) Tenant fails
to pay to Landlord a monetary obligation of Tenant for a period of ten days
after such obligation becomes due (without imposing any obligation on the part
of Landlord to give notice thereof to Tenant); (y) Tenant fails to cure a
non-monetary default within thirty (30) days after the date the Landlord gives
notice to Tenant of such default; or (z) Landlord gives to Tenant two or more
written notices of default or two or more late charges become payable for any
monetary defaults, whether or not such defaults are cured.

3.2.3. Terms and Conditions of Extension of Term(s). In the event that Tenant
shall be entitled to exercise and shall timely and properly exercise the
Option(s) to Extend, the/each Extension Term shall be upon all of the terms and
provisions of this Lease, except that:

(i) The Extension Term shall commence immediately upon the expiration of the
initial Term, and each subsequent Extension Term shall commence upon expiration
of prior Extension Term.

(ii) Basic Monthly Rent for the Extension Term shall be as determined pursuant
to this clause (ii). Within thirty (30) days after Landlord’s receipt of
Tenant’s Option Notice, Landlord shall notify Tenant in writing as to Landlord’s
determination, in Landlord’s good faith judgment, of the Fair Market Rental Rate
(as defined in 3.2.4 below), of comparable space (including square footage,
floor height and location) located in the East Boulder submarket (the “Fair
Market Rental Rate”) together with reasonable back-up material supporting
Landlord’s determination. All determinations of the Fair Market Rental Rate
shall take into account all relevant economic terms. Within twenty (20) days
after Tenant’s receipt of Landlord’s notice, Tenant shall either accept or not
accept Landlord’s determination of Fair Market Rental Rate, including any
periodic increases therein. If Tenant shall fail to accept such Fair Market
Rental Rate in the manner and within the time herein specified, then such
failure shall constitute a rescission of Tenant’s exercise of its option for the
Extension Term and, thereafter, Tenant’s option shall have fully and forever
lapsed and shall be of no further force or effect. In the event that Tenant
shall accept such Fair Market Rental Rate in the manner and within the time
herein specified, then the initial Basic Monthly Rent for the Extension Term
shall be the Fair Market Rental Rate so determined by Landlord pursuant to the
Fair Market Rental Rate definition, and all periodic increases, if any, as
finally determined shall be applicable in full. Such Basic Monthly Rent as so
determined shall be paid during the Extension Term in installments at the times
and in the manner specified in this Lease. In addition, during the Extension
Term, Tenant shall also pay all Additional Rent provided for in Paragraph 7.

3.2.4. Fair Market Rental Rate. The term “Fair Market Rental Rate” shall mean
the monthly amount per rentable square foot between non-affiliated parties from
non-equity tenants for comparable space, for a comparable use for a comparable
period of time (“Comparable Transactions”) in the East Boulder submarket.

3.3. Early Termination Right. Provided Tenant is not in default under any of the
terms and conditions of this Lease, Tenant shall have a one-time right to
terminate this Lease as of the end of the forty-second (42nd) month (“Early
Termination Date”) of the Term following the Rent Commencement Date (that is
(estimated), on October 31, 2010) by delivering a written notice of termination
(“Termination Notice”) six (6) months prior to the Early Termination Date (that
is (estimated), not later than April 30, 2010) along with a “Lease Termination
Fee” in the amount of the sum of the unamortized value as of the termination
date of the following (amortized at an annual percentage rate of 8%): (a) the
amount of the tenant improvement costs and any other improvement allowance paid
or granted by Landlord in connection with Landlord’s delivery of the Premises to
Tenant, and (b) the



--------------------------------------------------------------------------------

amount of the real estate commissions paid to the brokers in connection with the
consummation of this Lease by Tenant. Tenant’s full and timely payment of the
Lease Termination Fee is a condition to the validity of Tenant’s exercise of its
early termination right; therefore, Tenant’s right shall be of no force and
effect if Landlord fails to receive full and timely payment of the Lease
Termination Fee.

4. Delivery of Possession.

4.1. Acceptance of Possession. Subject to Landlord’s obligations, if any, to
perform the Landlord Work and Landlord’s obligations under Paragraph 10.2, the
Premises are accepted by Tenant in “as is” condition and configuration. By
taking possession of the Premises, Tenant agrees that the Premises are in good
order and satisfactory condition, and that there are no representations or
warranties by Landlord regarding the condition of the Premises or the Building.
If Landlord is delayed delivering possession of the Premises or any other space
due to the holdover or unlawful possession of such space by any party, Landlord
shall use reasonable efforts to obtain possession of the space. If Landlord is
not required to Substantially Complete Landlord Work before the Rent
Commencement Date, the Rent Commencement Date shall be postponed until the date
Landlord delivers possession of the Premises to Tenant free from occupancy by
any party. If Landlord is required to Substantially Complete Landlord Work
before the Rent Commencement Date, the Rent Commencement Date shall be
determined by Paragraph 2.7. If Tenant takes possession of the Premises before
the Rent Commencement Date, such possession shall be subject to the terms and
conditions of this Lease, and Tenant shall pay Rent (defined in Paragraph 7) to
Landlord for each day of possession before the Rent Commencement Date (prorated
based on a thirty (30) day month). However, except for the cost of services
requested by Tenant (e.g. freight elevator usage), Tenant shall not be required
to pay Rent for any days of possession before the Rent Commencement Date during
which Tenant, with the approval of Landlord (which shall not be unreasonably
withheld or delayed), is in possession of the Premises for the sole purpose of
performing improvements or installing furniture, equipment or other personal
property.

4.2. Delivery Requirements. On or before the Rent Commencement Date, Landlord
shall have Substantially Completed the work, if any, required to be completed by
Landlord prior to the delivery of the Premises to Tenant, as described in
Exhibit “C” to this Lease (the “Landlord’s Work”) and shall deliver possession
of the Premises to Tenant (subject to Landlord’s reserved rights hereunder and
Landlord’s right to continue the completion of Landlord’s Work without material
interference by Tenant). If possession of the Premises (including, without
limitation, Substantial Completion of the Landlord’s Work, if any) is not
delivered to Tenant on or before the Rent Commencement Date stated in the
Principal Lease Provisions, then Landlord shall not be liable for any damage
caused by such delay, and such delay shall neither affect the validity of this
Lease, nor affect Tenant’s obligations under this Lease, provided the Rent
Commencement Date shall be determined by Paragraph 2.7.

4.3. Definition of Substantial Completion. For purposes of this Lease, the term
“Substantially Complete” (and its grammatical variations, such as Substantial
Completion) when used with reference to Landlord’s Work, will mean that
Landlord’s Work has been completed to such an extent that Tenant can commence
its work, if any, to be undertaken by Tenant, as described in Exhibit “C” to
this Lease (the “Tenant’s Work”), without material delay, or if no such Tenant’s
Work is to be undertaken, then such term will mean that all Landlord Work has
been performed, other than any details of construction, mechanical adjustment or
any other similar matter, the noncompletion of which does not materially
interfere with Tenant’s use of the Premises and a Certificate of Occupancy
(temporary or final) provided by the City of Boulder if required. However, if
Landlord is delayed in the performance of the Landlord Work as a result of any
Tenant Delay(s) (defined below), the Landlord Work shall be deemed to be
Substantially Complete on the date that Landlord could reasonably have been
expected to Substantially Complete the Landlord Work absent any Tenant Delay.
“Tenant Delay” means any act or omission of Tenant or its agents, employees,
vendors or contractors that actually delays the Substantial Completion of the
Landlord Work, including, without limitation: (i) Tenant’s failure to furnish
information or approvals within any time period specified in this Lease,
including the failure to prepare or approve preliminary of final plans by any
applicable due date; (ii) Tenant’s selection of equipment or materials that have
long lead times after first being informed by Landlord that the selection may
result in a delay; (iii) changes requested or made by Tenant to previously
approved plans and specifications; (iv) performance of work in the Premises by
Tenant or Tenant’s contractor(s) during the performance of the Landlord Work; or
(v) if the performance of any portion of the Landlord Work depends on the prior
or simultaneous performance of work by Tenant, a delay by Tenant or Tenant’s
contractor(s) in the completion of such work.

4.4. Final Completion. Following Substantial Completion of the Landlord Work,
except for any items set forth on a written, detailed “punch-list” of excepted
items delivered to Landlord upon the Rent Commencement Date, Tenant shall, as of
the Rent Commencement Date, be deemed to have (i) thoroughly inspected the
Premises, and determined that, to the best of Tenant’s knowledge, the Premises
are in first-class condition and repair, (ii) acknowledged that Landlord’s Work
has been Substantially Completed, (iii) accepted the Premises in its then as-is
condition with no right to require Landlord to perform any additional work
therein, except as set forth on the punch list, and (iv) waived any express or
implied warranties regarding the condition of the Premises, including any
implied warranties of fitness for a particular purpose or merchantability.

5. Use of Premises and Common Areas.

5.1. Permitted Use of Premises. Tenant may use the Premises for the Permitted
Use specified in the Principal Lease Provisions and for no other use without
Landlord’s consent. Any change in the Permitted Use will require Landlord’s
prior written consent, which consent may be granted or withheld in Landlord’s
absolute discretion.

5.2. Compliance with Laws. Tenant shall comply with all laws concerning the
Premises and/or Tenant’s use of the Premises, including without limitation the
obligation at Tenant’s sole cost to alter,



--------------------------------------------------------------------------------

maintain, or restore the Premises in compliance with all applicable laws, even
if such laws are enacted after the date of this Lease, and even if compliance
entails costs to Tenant of a substantial nature. Such obligation to comply with
laws shall include, without limitation, compliance with Title III of the
Americans With Disabilities Act of 1990 (42 U.S.C. 12181 et seq.) (the “ADA”).
In addition to the foregoing obligations of Tenant relative to the Premises, if
Tenant’s particular use of the Premises (including the commencement of any
Alterations, as defined below) results in the need for modifications or
alterations to any other portion of the Project in order to comply with the ADA
or other applicable laws, then Tenant shall additionally be responsible, upon
demand, for the cost of such modifications and alterations plus a supervisory
fee of ten percent (10%) of such cost payable to Landlord.

5.3. Condition During Periods of Non-Use. During any period of time in which
Tenant is not continuously using and occupying the Premises, Tenant shall take
such measures as may be necessary or desirable, in Landlord’s reasonable
opinion, to secure the Premises from break-ins and use by unauthorized persons,
to minimize the appearance of non-use, and to otherwise maintain the interior
and exterior portions of Tenant’s Premises, including all windows and doors, in
first class condition.

5.4. Use of Common Areas. Tenant’s use of the Common Areas shall at all times
comply with the provisions of all Rules (as defined below) regarding such use as
Landlord may from time to time adopt. In no event shall the rights granted to
Tenant to use the Common Areas include the right to store any property in the
Common Areas, whether temporarily or permanently. Any property stored in the
Common Areas may be removed by Landlord and disposed of, and the cost of such
removal and disposal shall be payable by Tenant to Landlord upon demand.
Additionally, in no event may Tenant use any portion of the Common Areas for
loading, unloading, or parking, except in those areas specifically designated by
Landlord for such purposes, nor for any group social event, sidewalk sale,
employment fair, or similar unauthorized purpose.

5.5. General Covenants and Limitations on Use. In addition to the Rules, Tenant
and Tenant’s Invitees (as defined below) use of the Premises and the Project,
will be subject to the following additional general covenants and limitations on
use.

5.5.1. Tenant shall not do, bring, or keep anything in or about the Premises
that will cause a cancellation of any insurance covering the Premises. If the
rate of any insurance carried by Landlord is increased as a result of Tenant’s
use or Tenant’s failure to continuously use and occupy the Premises, Tenant
shall pay the amount of such increase to Landlord, within ten days after
Landlord delivers to Tenant a notice of such increase.

5.5.2. No noxious or unreasonably offensive activity shall be carried on, in or
upon the Premises by Tenant or Tenant’s Invitees, nor shall anything be done or
kept in the Premises which may be or become a public nuisance or which may cause
unreasonable embarrassment, disturbance, or annoyance to others in the Project,
or on adjacent or nearby property. To that end, Tenant additionally covenants
and agrees that no light shall be emitted from the Premises which is
unreasonably bright or causes unreasonable glare; no sounds shall be emitted
from the Premises which are unreasonably loud or annoying; and no odor shall be
emitted from the Premises which is or might be noxious or offensive to others in
the Building, on the Project, or on adjacent or near-by property.

5.5.3. No unsightliness shall be permitted in the Premises which is visible from
the Common Areas. Without limiting the generality of the foregoing, all
equipment, objects, and materials shall be kept enclosed within the Premises and
screened from view; no refuse, scraps, debris, garbage, trash, bulk materials,
or waste shall be kept, stored, or allowed to accumulate except as may be
properly enclosed within appropriate containers in the Premises and promptly and
properly disposed of.

5.5.4. The Premises shall not be used for sleeping or washing clothes, nor shall
the Premises be used for cooking or the preparation, manufacture, or mixing of
anything that might emit any offensive odor or objectionable noises or lights
onto the Project or nearby properties.

5.5.5. All pipes, wires, conduit, cabling, poles, antennas, and other
equipment/facilities for or relating to utilities, telecommunications, computer
equipment, or the transmission or reception of audio or visual signals must be
kept and maintained enclosed within the Premises (except to the extent included
as part of Landlord’s Work, Tenant’s Work, or otherwise approved by Landlord)

5.5.6. Tenant shall not keep or permit to be kept any bicycle, motorcycle, or
other vehicle, nor any animal (excluding seeing-eye dogs), bird, reptile, or
other exotic creature in the Premises.

5.5.7. Neither Tenant nor Tenant’s Invitees shall do anything that will cause
damage or waste to the Project. Neither the floor nor any other portion of the
Premises shall be overloaded. No machinery, equipment, apparatus, or other
appliance shall be used or operated in or on the Premises that will in any
manner injure, vibrate, or shake all or any part of the Project or be allowed to
interfere with the equipment of any other tenant within the Project (or other
property owned by Landlord or its affiliates), including, without limitation,
interference with transmission and reception of telephone, telecommunications,
television, radio, or similar signals.

6. Security Deposit. Upon Tenant’s execution of this Lease, Tenant shall deposit
with Landlord, cash in the amount of the Security Deposit set forth in the
Principal Lease Provisions, to secure the performance by Tenant of its
obligations under this Lease, including without limitation Tenant’s obligations
(i) to pay Basic Monthly Rent and Additional Rent (as defined below), (ii) to
repair damages to the Premises and/or the Project caused by Tenant or Tenant’s
agents, employees, contractors, licensees, and invitees (collectively, “Tenant’s
Invitees”), (iii) to surrender the Premises in the condition required by
Paragraph 19, below, and (iv) to remedy any other defaults by



--------------------------------------------------------------------------------

Tenant in the performance of any of its obligations under this Lease. If Tenant
fails to pay Rent, or otherwise defaults under this Lease, Landlord may use,
apply or retain all or any portion of said Security Deposit for the payment of
any amount due Landlord or to reimburse or compensate Landlord for any
liability, expense, loss or damage which Landlord may suffer or incur by reason
thereof. If Landlord uses or applies all or any portion of the Security Deposit,
Tenant shall within twenty (20) days after written request therefor deposit
monies with Landlord sufficient to restore said Security Deposit to the full
amount required by this Lease. Should the Permitted Use be amended to
accommodate a material change in the business of Tenant or to accommodate a
subtenant or assignee, Landlord shall have the right to increase the Security
Deposit to the extent necessary, in Landlord’s reasonable judgment, to account
for any increased wear and tear that the Premises may suffer as a result
thereof. Landlord shall not be required to keep the Security Deposit separate
from its general accounts. Within sixty (60) days after the expiration or
termination of this Lease, Landlord shall return that portion of the Security
Deposit not used or applied by Landlord. No part of the Security Deposit shall
be considered to be held in trust, to earn interest or to be prepayment for any
monies to be paid by Tenant under this Lease.

7. Rent and Rent Adjustments.

7.1. Initial Monthly Rent. Tenant shall pay to Landlord as minimum monthly rent,
without deduction, setoff, prior notice, or demand (except as otherwise
specifically provided in this Lease), the Basic Monthly Rent described in the
Principal Lease Provisions (subject to adjustment as provided in Paragraph 7.2
below), in advance, on or before the first day of each calendar month, beginning
on the Rent Commencement Date and thereafter throughout the Term. If the Rent
Commencement Date is other than the first day of a calendar month, then the
Basic Monthly Rent payable by Tenant for the second month of the Term following
the Rent Commencement Date (acknowledging that the first month’s rent is payable
upon Lease execution) shall be prorated on the basis of the actual number of
days during the Term occurring during the first partial calendar month thereof.
Notwithstanding the foregoing, if Landlord is delayed in completion of
Landlord’s Work due to any Tenant Delays, then in addition to the Basic Monthly
Rent payable for the first month of the Term following the Rent Commencement
Date, Tenant shall additionally pay to Landlord, upon the Rent Commencement
Date, additional rent, at the rate of one-thirtieth of the Basic Monthly Rent
per day, for the number of days of such delay.

7.2. Additional Rent. In addition to paying the Basic Monthly Rent pursuant to
this Paragraph 7, Tenant shall pay to Landlord (in accordance with Paragraph 8,
below), commencing on the seventh (7th) month from the Commencement Date,
Tenant’s Share (as defined below) of the annual Direct Expenses. The amounts
payable pursuant to this Paragraph, together with other amounts of any kind
(other than Basic Monthly Rent) payable by Tenant to Landlord under the terms of
this Lease, constitute additional rent for the Premises and are collectively and
individually referred to in this Lease as “Additional Rent.”

7.3. General Rental Provisions. All “Rent” (which includes Basic Monthly Rent,
and any “Additional Rent” hereunder) shall be paid to Landlord at the same
address as notices are to be delivered to Landlord pursuant to the Principal
Lease Provisions, as Landlord may change such address from time to time pursuant
to the terms of this Lease.

8. Additional Rent.

8.1. Definitions. The following definitions apply in this Paragraph 8 (and
elsewhere in this Lease):

8.1.1. Building Operating Costs. Subject to the Excluded Costs (as defined
below) relating to the Building, the term “Building Operating Costs” means all
expenses, costs, and amounts of every kind or nature that Landlord pays or
incurs because of or in connection with the ownership, operation, management,
maintenance, or repair of the Building (which includes the land and any parking
areas located in or around the Building). Building Operating Costs include,
without limitation, the following amounts paid or incurred relative to the
Building (a) the cost of supplying utilities to all portions of the Building,
including without limitation water, electricity, heating, ventilation, and air
conditioning, (b) Tax Expenses relating to the Building, to the extent the
Building is separately assessed by the taxing authority, (c) the cost of
providing janitorial services for the Building and of operating, managing,
maintaining, and repairing all building systems, including without limitation,
mechanical, electrical, plumbing, fire/life safety, heating, ventilating, and
air conditioning (“HVAC”), and security systems, storm drainage, and elevator
systems (the “Building Systems”), and the cost of supplies, tools, and
equipment, as well as maintenance and service contracts in connection with the
Building Systems, (d) the cost of licenses, certificates, permits, and
inspections relating to the operation of the Building, (e) the cost of
contesting the validity or applicability of any government enactments that may
affect the Building Operating Costs, (f) the cost of maintenance, repair, and
restoration of any parking areas located in or around the Building (if any),
including, without limitation, resurfacing, repainting, restriping, and cleaning
costs, (g) fees, charges, and other costs, including administrative, management
fees, and accounting costs (or amounts in lieu of such fees), whether paid to
Landlord, an affiliate of Landlord’s, or a third party, consulting fees, legal
fees, and accounting fees of all persons engaged by Landlord or otherwise
reasonably incurred by Landlord in connection with the operation, management,
maintenance, and repair of the Building, which costs will be similar to those
charged by similar parties for similar services rendered in the Boulder,
Colorado area, (h) wages, salaries, and other compensation and benefits of all
persons engaged in the operation, maintenance, repair, or security of the
Building plus employer’s Social Security taxes, unemployment taxes, insurance,
and any other taxes imposed on Landlord that may be levied on those wages,
salaries, and other compensation and benefits. If any of Landlord’s employees
and/or contractors provide services for more than one project of Landlord, only
the prorated portion of those employees’ and/or contractors’ wages, salaries,
other compensation and benefits, and taxes reflecting the percentage of their
working time devoted to the Building will be included in the Building Operating
Costs, (i) payments under any easement, CC&R’s, license, operating agreement,
declaration, restrictive covenant, or other instrument relating to the sharing
of costs, (j)



--------------------------------------------------------------------------------

Insurance Expenses (as described in Paragraph 16) for the Building,
(k) amortization (including interest on the unamortized cost at a rate equal to
the floating commercial loan rate announced from time to time by Bank of America
as its “reference rate” (or a comparable rate selected by Landlord if such
reference rate ceases to be published) plus three percentage points per annum)
of the cost of acquiring or renting personal property used in the maintenance,
repair, and operation of the Building, (l) reasonable reserves (it being
acknowledged, that, among other amounts, any amount of reserves required by a
Lender, as defined below, will be deemed reasonable), (m) the cost to comply
with laws, regulations, or codes or changes thereto enacted after the Lease
Commencement Date; and (n) the cost of capital improvements including those
which (1) are intended as a labor saving or cost saving device or to effect
other economies in the maintenance or operation of the Building, or (2) are
required under any government law or regulation. All capital expenditures shall
be amortized (including interest on the unamortized cost at the rate stated in
subparagraph (k) of this Paragraph) over their useful life, as reasonably
determined by Landlord.

8.1.2. Intentionally Deleted.

8.1.3. Direct Expenses. “Direct Expenses” means the sum of Operating Expenses
plus Insurance Expenses (as such terms are defined below).

8.1.4. Excluded Costs. “Excluded Costs” means the following expenses, as they
relate to the Building Operating Costs and the Project Operating Costs (as
defined below): (i) the cost of providing any service directly to and paid
directly by a single individual tenant, and (ii) costs of any items to the
extent Landlord actually receives reimbursement therefor from insurance
proceeds, under warranties, or from a tenant or other third party (such costs
shall be excluded or deducted, as appropriate, from Operating Expenses in the
year in which the reimbursement is received).

8.1.5. Expense Year. “Expense Year” means each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires.

8.1.6. Operating Expenses. “Operating Expenses” means the sum of (i) all
Building Operating Costs, and (ii) the Project Operating Costs.

8.1.7. Project Operating Costs. Subject to the Excluded Costs relating to the
Project, the term “Project Operating Costs” means all expenses, costs, and
amounts of every kind or nature that Landlord pays or incurs because of or in
connection with the ownership, operation, management, maintenance, or repair of
the Project, including the “Project Common Areas,” which for purposes hereof
will include all portions of the Project other than the Building and any other
similar office building(s) within the Project from time to time. Project
Operating Costs include, without limitation, the following amounts paid or
incurred relative to the Project Common Area: (a) the cost of supplying
utilities to all portions of the Project Common Area, including without
limitation water, electricity, heating, ventilation, and air conditioning,
(b) janitorial/cleaning costs and the cost of operating, managing, maintaining,
and repairing the Project Common Area and all related systems, including without
limitation utility, mechanical, sanitary, storm drainage, and elevator systems,
(c) the cost of supplies and tools and of equipment, maintenance, and service
contracts in connection with the systems referenced in clause (b), above,
(d) the cost of licenses, certificates, permits, and inspections relating to the
Project, (e) the cost of contesting the validity or applicability of any
government enactments that may affect the Project Operating Costs, (f) costs
incurred in connection with the implementation and operation of a parking or
transportation management program or similar program, (g) all Tax Expenses,
except to the extent such Tax Expenses relate to a separately assessed building
in the Project and are separately paid by the tenants of such building (such as
pursuant to Paragraph 8.1.1 clause (b), above), (h) fees, charges, and other
costs, including administrative, management fees, and accounting costs (or
amounts in lieu of such fees), whether paid to Landlord, an affiliate of
Landlord’s, or a third party, consulting fees, legal fees, and accounting fees
of all persons engaged by Landlord or otherwise reasonably incurred by Landlord
in connection with the operation, management, maintenance, and repair of the
Project, which costs will be similar to those charged by similar parties for
similar services rendered in the Boulder, Colorado area, (i) the cost of parking
area and parking structure maintenance, repair, and restoration, including,
without limitation, resurfacing, repainting, restriping, and cleaning (excluding
costs which are already included as part of the Building Operating Costs
relative to any parking areas located under a building, if any), (j) wages,
salaries, and other compensation and benefits of all persons engaged in the
operation, maintenance, or security of the Project plus employer’s Social
Security taxes, unemployment taxes, insurance, and any other taxes imposed on
Landlord that may be levied on those wages, salaries, and other compensation and
benefits (if any of Landlord’s employees provide services for more than one
project of Landlord, only the prorated portion of those employees’ wages,
salaries, other compensation and benefits, and taxes reflecting the percentage
of their working time devoted to the Project shall be included in Project
Operating Costs), (k) any costs or expenses payable pursuant to the provisions
of any reciprocal easement and maintenance agreement (or similar instrument or
agreement) recorded against the Project either now or in the future including
any owner’s association or similar fees, assessments or dues presently or
hereafter established for the Project, including payments under any easement,
CC&R’s, license, operating agreement, declaration, restrictive covenant, or
other instrument relating to the sharing of costs, (l) amortization (including
interest on the unamortized cost at a rate equal to the floating commercial loan
rate announced from time to time by Bank of America as its reference rate plus
three percentage points per annum) of the cost of acquiring or renting personal
property used in the maintenance, repair, and operation of the Project,
(m) Insurance Expenses (as described in Paragraph 16) for the Project (other
than the Building any other similar office building(s) with the Project),
(n) reasonable reserves (it being acknowledged, that, among other amounts, any
amount of reserves required by a Lender will be deemed reasonable), (o) the cost
to comply with laws, regulations, or codes or changes thereto enacted after the
Lease Commencement Date, and (p) the cost of capital improvements or other costs
including, without limitation, those which (1) are intended as a labor saving
device or to effect other economies in the maintenance or operation of all or
part of the Project, or (2) are required under any government law or regulation.
All capital expenditures shall be



--------------------------------------------------------------------------------

amortized (including interest on the unamortized cost at the rate stated in
subparagraph (l), above) over their useful life, as reasonably determined by
Landlord. Notwithstanding the foregoing, the Project Operating Costs will
exclude any Excluded Costs relating to the Project.

8.1.8. Tenant’s Share. “Tenant’s Share” means a fraction, the numerator of which
is the total aggregate Rentable Square Feet in the Premises, and the denominator
of which is the total aggregate Rentable Square Feet in the Project. As of the
Lease Commencement Date, the Tenant’s Share is described in Paragraph 2.9.2
above, subject to adjustment as a result of the verification of the Rentable
Square Footages of the Premises and the Building pursuant to Paragraph 7.4
above. If either the Premises or the Project are expanded or reduced, Tenant’s
Share shall be appropriately adjusted. Tenant’s Share for the Expense Year in
which that change occurs shall be determined on the basis of the number of days
during the Expense Year in which each such Tenant’s Share was in effect.

8.2. Adjustment of Operating Expenses. Operating Expenses shall be adjusted as
follows:

8.2.1. Gross Up Adjustment When a Project Is Less Than Fully Occupied. If the
occupancy of the total Rentable Square Footage of completed, partially occupied
buildings within the Project during any part of any Expense Year is less than
95%, Landlord shall make an appropriate adjustment of the variable components of
the Operating Expenses for that Expense Year, as reasonably determined by
Landlord using sound accounting and management principles, to determine the
amount of Operating Expenses that would have been incurred had the Project been
95% occupied. This amount shall be considered to have been the amount of
Operating Expenses for that Expense Year. For purposes of this Paragraph 8.2
“variable components” include only those component expenses that are affected by
variations in occupancy levels, such as water usage.

8.2.2. Adjustment When Landlord Adds Additional Buildings to the Project. If
Landlord constructs additional buildings within the Project during an Expense
Year, Landlord shall make an appropriate adjustment to the Operating Expenses
for such Expense Year and Tenant’s Share of the Project, as reasonably
determined by Landlord to determine the amount of Operating Expenses that would
have been incurred for the Expense Year if such building had been complete and
95% occupied during the Expense Year.

8.2.3. Additional Costs. If due to a change in the types of costs being incurred
by Landlord as Direct Expenses (such as, for example, the commencement or
cessation of security services, but not a mere change in how a particular cost
is handled, such as going from an in-house to an outside landscaping service),
Direct Expenses need to be adjusted to eliminate the effect of such change,
Landlord shall reasonably adjust the Direct Expenses and notify Tenant of such
change in writing. Furthermore, Landlord shall have the right to reasonably
decrease the amount of the Direct Expenses to eliminate the effect of abnormally
high costs, or unusual costs, of a particular type or types (such as, by way of
example, abnormally high energy costs associated with the “energy crisis” of
2001) occurring during any Expense Year.

8.2.4. Common Areas. Landlord may elect to partition/separate portions of the
Common Areas of the Project such that the Operating Costs associated with such
partitioned Common Areas are allocated to particular buildings or parcels within
the Project.

8.3. Tax Expenses.

8.3.1. Definition of Taxes and Tax Expenses. “Taxes” means and refers to all
federal, state, county, or local government or municipal taxes, fees, charges,
or other impositions of every kind or nature, whether general, special,
ordinary, or extraordinary. Taxes include taxes, fees, and charges such as real
property taxes, general and special assessments, transit taxes, leasehold taxes,
and taxes based on the receipt of rent (including gross receipts or sales taxes
applicable to the receipt of rent, unless required to be paid by Tenant), and
personal property taxes imposed on Landlord’s fixtures, machinery, equipment,
apparatus, systems, appurtenances, and other personal property used in
connection with the Project or the Building, as the case may be. Notwithstanding
the foregoing, the following shall be excluded from Taxes: (a) all excess
profits taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal, state, and local income taxes, and
other taxes applied or measured by Landlord’s general or net income (as opposed
to rents, receipts, or income attributable to operations at the Building), and
(b) personal property taxes attributable to property owned or installed by or
for other tenants of the Project. “Tax Expenses” means the sum of all Taxes that
are paid or incurred by Landlord because of or in connection with the ownership,
leasing, and/or operation of the Project from time to time, except to the extent
payable by Tenant or any other individual tenant of the Project pursuant to the
provisions of such tenant’s lease.

8.3.2. Adjustment of Taxes. For purposes of this Lease, Tax Expenses for any
Expense Year shall be adjusted upon a reassessment of the Project resulting from
the construction of a new building within the Project to increase the Tax
Expenses amount by the amount of Tax Expenses attributable to such new
building’s assessed value.

8.3.3. Tenant’s Direct Obligation Re: Taxes. Notwithstanding anything to the
contrary contained herein, Tenant shall be solely responsible, as Additional
Rent, for paying any portion of the Tax Expenses attributable to any portion of
the tenant improvement work (as described in Exhibit “C”) costing in excess of
the tenant improvement allowance (as described in Exhibit “C”) or attributable
to any Alterations. Such Additional Rent will be payable within ten business
days of written demand from Landlord.

8.4. Calculation and Payment of Direct Expenses. Tenant’s Share of the Direct
Expenses for any Expense Year shall be calculated and paid as follows. Tenant
shall pay to Landlord, on the first day of each



--------------------------------------------------------------------------------

calendar month during the Lease Term, as Additional Rent, without notice,
demand, offset, or deduction (except as provided below), an amount (“Tenant’s
Monthly Payment”) equal to one-twelfth of Tenant’s Share of the amount of the
Direct Expenses for each Expense Year, as estimated (and subsequently
reconciled) by Landlord in the most recently delivered Estimated Statement (as
defined below). Landlord intends to deliver to Tenant, prior to the commencement
of each Expense Year during the Lease Term, a written statement (“Estimated
Statement”) setting forth Landlord’s estimate of the Direct Expenses allocable
to the ensuing Expense Year, and Tenant’s Share of such Direct Expenses.
Landlord may, at its option, during any Expense Year, deliver to Tenant a
revised Estimated Statement, revising Landlord’s estimate of the Direct
Expenses, in accordance with Landlord’s most current estimate. Within
approximately 180 days after the end of each Expense Year during the Lease Term,
Landlord will deliver to Tenant a written statement (“Actual Statement”) setting
forth the actual Direct Expenses allocable to the preceding Expense Year.
Tenant’s failure to object to Landlord regarding the contents of an Actual
Statement, in writing, within thirty (30) days after delivery to Tenant of such
Actual Statement, shall constitute Tenant’s absolute and final acceptance and
approval of the Actual Statement. If the sum of Tenant’s Monthly Payments
actually paid by Tenant during any Expense Year exceeds Tenant’s Share of the
actual Direct Expenses allocable to such Expense Year, then such excess will be
credited against future Tenant’s Monthly Payments, unless such Expense Year was
the Expense Year during which the Lease Expiration Date occurs (the “Last
Calendar Year”), in which event either (i) such excess shall be credited against
any monetary default of Tenant under this Lease, or (ii) if Tenant is not in
default under this Lease, then Landlord shall (within the time frame for
returning Tenant’s Security Deposit) pay to Tenant such excess. If the sum of
Tenant’s Monthly Payments actually paid by Tenant during any Expense Year is
less than Tenant’s Share of the actual Direct Expenses allocable to such Expense
Year, then Tenant shall, within ten days of delivery of the Actual Statement,
pay to Landlord the amount of such deficiency. Landlord’s delay in delivering
any Estimated Statement or Actual Statement will not release Tenant from its
obligation to pay any Tenant’s Monthly Payment or any such excess upon receipt
of the Estimated Statement or the Actual Statement, as the case may be. The
references in this Paragraph to the actual Direct Expenses allocable to an
Expense Year, shall include, if such Expense Year is the Last Calendar Year, the
actual Direct Expenses allocable to the portion of such year prior to the Lease
Expiration Date, calculated on a pro rata basis, without regard to the date of a
particular expenditure, and, as an obligation which shall survive the
termination of this Lease, shall be due and payable within ten (10) days after
Tenant’s receipt of such Actual Statement.

8.5. Landlord’s Books and Records. If Tenant disputes in writing the amount of
Additional Rent stated in an Actual Statement within thirty (30) days of
Tenant’s receipt thereof, Tenant may, upon at least five business days notice to
Landlord, request an opportunity to inspect Landlord’s records and supporting
documentation regarding such Actual Statement. Such inspection must be conducted
within sixty (60) days of the date Tenant received the Actual Statement and
shall be at Tenant’s sole cost and expense. If Tenant retains an agent to review
Landlord’s records, the agent must be with a licensed CPA firm not engaged on a
contingency fee basis. Tenant shall be solely responsible for all costs,
expenses and fees incurred for the audit. Landlord shall make such records and
supporting documentation available to Tenant for its inspection at the business
office of Landlord’s property manager for the Building during normal business
hours. If Tenant fails to dispute in writing the amount of Additional Rent
stated in an Actual Statement within thirty (30) days of Tenant’s receipt
thereof, or Tenant’s inspection fails to disclose a discrepancy in such Actual
Statement within sixty (60) days after Tenant’s receipt of the Actual Statement
in question, then the Actual Statement will be deemed binding on Tenant. If
Tenant, within such sixty (60) day period, provides Landlord written notice (an
“Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Direct Expenses for that year, Landlord and Tenant shall work
together in good faith to resolve any issues raised in Tenant’s Objection
Notice. If Landlord and Tenant determine that Direct Expenses for the calendar
year are less than reported, Landlord shall provide Tenant with a credit against
the next installment(s) of Monthly Basic Rent in the amount of the overpayment
by Tenant, or if all Monthly Basic Rent amounts have been paid, Landlord shall
pay Tenant the amount of any overpayment within sixty (60) days. Likewise, if
Landlord and Tenant determine that Direct Expenses for the calendar year are
greater than reported, Tenant shall pay Landlord the amount of any underpayment
within thirty (30) days. The records reviewed by Tenant shall be treated as
confidential by Tenant, its agents and consultants and shall not be disclosed to
any third party without Landlord’s prior written consent. In no event shall
Tenant be permitted to examine Landlord’s records or to dispute any statement of
Direct Expenses unless Tenant has paid and continues to pay all Rent when due.

9. Utilities and Services.

9.1. Utility Costs. Tenant shall pay when due all bills for gas, water,
electricity and other utilities used on the Premises on and after the Rent
Commencement Date and through and including the date of expiration of this
Lease. If separate utility meters are not already present serving the Premises,
Landlord shall have the right at its sole election, to install separate meters
for the Building-standard utilities used in the Premises as part of Landlord’s
Work.

9.2. Electricity. Electricity used by Tenant in the Premises shall, at
Landlord’s option, be paid for by Tenant either: (i) through inclusion in Direct
Expenses (except as provided in Paragraph 9.4 below for excess usage); (ii) by a
separate charge payable by Tenant to Landlord within thirty (30) days after
billing by Landlord; or (iii) by separate charge billed by the applicable
utility company and payable directly by Tenant. Electrical service to the
Premises may be furnished by one or more companies providing electrical
generation, transmission and distribution services, and the cost of electricity
may consist of several components or separate charges for such services, such as
generation, distribution and stranded cost charges. Landlord shall have the
exclusive right to select any company providing electrical service to the
Premises, to aggregate the electrical service for the Building and Premises with
other buildings, to purchase electricity through a broker and/or buyers group
and to change the providers and manner of purchasing electricity. Landlord shall
be entitled to receive a fee from the utility companies (if permitted by
applicable law) for the selection of utility companies and the negotiation and
administration of contracts for electricity, provided that bona fide savings
have been achieved and the amount of such fee shall not exceed fifty percent
(50%) of any savings obtained by Landlord.



--------------------------------------------------------------------------------

9.3. Janitorial Service. Intentionally Deleted.

9.4. Over-Standard Tenant Use. Tenant shall not exceed the rated capacity of the
Building’s electrical and other utility systems, which systems will be
consistent in capacity with other first class office buildings built at or about
the same time as the Building. In the event of any damage to any of the
Project’s systems caused by Tenant’s use thereof in excess of ordinary and
customary usage for a professional office, Tenant shall be responsible for all
costs and expenses incurred by Landlord as a result of such over-use. In
addition, if Tenant requires any utilities or services described in this
Paragraph 9, which are to be provided by Landlord, in excess of the standard
levels being provided by Landlord, or during hours other than Building Standard
Operating Hours, Landlord shall have the right to impose restrictions on such
usage and/or commercially reasonable charges therefore, and Tenant shall pay
such charges in full within five days after receipt of Landlord’s written
invoice.

9.5. Conduit and Wiring. Installation of all types of conduit and wiring
exclusively serving the Premises (other than as part of Landlord’s Work),
including but not limited to Tenant’s Work, is subject to the requirements of
Paragraph 18, below, Exhibit “C”, and the Landlord’s approval of the location,
manner of installation, and qualifications of the installing contractor. All
such conduit and wiring will, at Landlord’s option, become Landlord’s property
upon the expiration of the Term. Landlord agrees to endeavor to give Tenant
notice thirty (30) days prior to expiration of the Term if any conduit or wiring
may be left on the Premises at the expiration of the Term. Upon expiration of
the Term, Tenant shall remove such conduit and wiring at Tenant’s expense and
return the Premises and the Common Areas to their pre-existing condition. If
Landlord constructs new or additional utility facilities, including without
limitation wiring, plumbing, conduits, and/or mains, resulting from Tenant’s
changed or increased utility requirements, Tenant shall on demand promptly pay
(or advance) to Landlord the cost of such items as Additional Rent.

9.6. Utilities Generally. Tenant agrees that, except as provided below, Landlord
will not be liable for damages, by abatement of Rent or otherwise, for failure
to furnish or delay in furnishing any service (including telephone and
telecommunication services) or for diminution in the quality or quantity of any
service. Such failure, delay, or diminution will not constitute an eviction or a
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease, except
that Tenant will be entitled to an equitable abatement of Rent for the period of
such failure, delay, or diminution to the extent (i) such failure, delay, or
diminution is directly attributable to Landlord’s gross negligence or
intentional misconduct, (ii) such failure, delay, or diminution prevents Tenant
from using, and Tenant does not use, any portion of the Premises for the conduct
of Tenant’s business operations therein, (iii) Tenant was using the Premises or
such affected portion for the conduct of Tenant’s business operations
immediately prior to the failure, and (iv) such failure, delay, or diminution
continues for more than three consecutive full business days after delivery of
written notice of such failure, delay, or diminution from Tenant to Landlord.
Landlord will not be liable, under any circumstances, for a loss of or injury to
property or for injury to or interference with Tenant’s business, including loss
of profits through, in connection with, or incidental to a failure to furnish
any of the utilities or services under this Paragraph. Notwithstanding the
foregoing, Landlord agrees to use reasonable efforts to promptly correct any
such interruption of utilities or services. If any governmental authority having
jurisdiction over the Project imposes mandatory controls, or suggests voluntary
guidelines applicable to the Project, relating to the use or conservation of
water, gas, electricity, power, or the reduction of automobile emissions,
Landlord, at its sole discretion, may comply with such mandatory controls or
voluntary guidelines and, accordingly, require Tenant to so comply. Landlord
shall not be liable for damages to persons or property arising out of or
relating to any such reduction, nor shall such reduction in any way be construed
as a partial eviction of Tenant, cause an abatement of Rent, or operate to
release Tenant from any of Tenant’s obligations under this Lease.

10. Maintenance.

10.1. Tenant’s Duties. Tenant shall, at its sole cost, maintain, repair,
replace, and repaint, all in first class condition, the interior of the
Premises, all Building Systems exclusively serving the Premises and located
within the Premises or the walls of the Premises, and any damage to the Premises
or the Project resulting from the acts or omissions of Tenant or Tenant’s
Invitees. Tenant shall maintain all communications conduit, equipment, and
wiring serving the Premises, whether in the Premises or not (and specifically
including all of Tenant’s Work and all wiring, equipment, and conduit located on
the roof of the Building), regardless of the ownership of said conduit or
wiring, subject to Landlord’s reasonable approval of Tenant’s maintenance/repair
contractor and manner of maintenance/repair. If Tenant fails to maintain,
repair, replace, or repaint any portion of the Premises or the Project as
provided above then following ten days’ written notice thereof to Tenant,
Landlord may, at its election, maintain, repair, replace, or repaint any such
portion of the Premises or the Project and Tenant shall promptly reimburse
Landlord, as Additional Rent, for Landlord’s actual cost thereof plus a
supervisory fee in the amount of ten percent (10%) of Landlord’s actual cost.

10.2. Landlord’s Duties. Landlord shall, as a part of the Operating Expenses,
maintain, repair, replace, and repaint, all in good order and condition,
consistent with other first-class office buildings in the vicinity of the
Building, the Common Areas and all portions of the interior and exterior of the
Building and any other buildings in the Project (including, without limitation,
all Building Systems), except to the extent of Tenant’s obligations as set forth
in Paragraph 10.1 above. Landlord’s failure to perform its obligations set forth
above will not release Tenant of its obligations under this Lease, including
without limitation Tenant’s obligation to pay Rent. To the extent allowed by
law, Tenant waives the provisions of any law, statute, ordinance, and any
similar principles of law with respect to Landlord’s obligations for
tenantability of the Premises and Tenant’s right to make repairs and deduct the
expense of such repairs from rent.



--------------------------------------------------------------------------------

11. Parking.

11.1. General Parking Rights. Subject to the remaining provisions of this
Paragraph 11, Landlord grants to Tenant (for the benefit of Tenant and Tenant’s
Invitees) the right to the non exclusive license to use of that number of
parking spaces allocable to the Premises pursuant to Paragraph 11.2 below,
located within the parking area within the boundaries of and serving the Project
(the “Parking Area”). Tenant’s use of the Parking Area shall be subject to such
reasonable, non-discriminatory rules as Landlord may, in its sole discretion,
adopt from time to time with respect to the Parking Area, including without
limitation (i) rules providing for the payment of charges or fees by users of
the Parking Area and in such event the charges or fees shall be deemed
Additional Rent, (ii) rules limiting tenants of the Project (including, without
limitation, Tenant) to the use of, or excluding the use of, certain parking
spaces or certain portions of the Parking Area, in order to maintain the
availability of accessible parking spaces for clients, guests, and invitees of
tenants of the Project, and (iii) rules limiting tenants of the Project
(including without limitation Tenant) to the use of a restricted number of
parking spaces or a restricted area. Notwithstanding anything to the contrary in
this Paragraph, Landlord may, at its election, construct improvements upon or
otherwise alter in any manner the Parking Area, provided that Landlord makes
parking available to Tenant elsewhere within the Project (or within a reasonable
distance from the Premises) that is equal to or greater than the applicable
ratio described in Paragraph 11.2 below. Landlord reserves the right to grant
certain tenants in the Project the exclusive right to park in specified areas of
the Parking Area, to the exclusion of all other tenants. Tenant acknowledges
that the exercise of the rights reserved to Landlord under this Paragraph may
result in a decrease in the number of parking spaces available to Tenant and
Tenant’s Invitees, and no such decrease shall affect Tenant’s obligations under
this Paragraph or entitle Tenant to any abatement of Rent, provided the
applicable parking ratio described in Paragraph 11.2 below, is maintained or
exceeded.

11.2. Parking Ratios. As of the Rent Commencement Date (and subject to temporary
interruptions in connection with Landlord’s continued development of the
Project, as provided below), the parking ratio within the Project applicable to
Tenant will be approximately four spaces per 1,000 Rentable Square Feet (“RSF”)
of space within the Premises. The foregoing (4:1,000 RSF) parking ratio includes
all spaces within the Project, including covered, uncovered, reserved,
unreserved, handicap, and visitor parking spaces.

12. Signs.

12.1. General Signage Conditions. Landlord may at any time change the name of
either or both of the Building and/or the Project and install, affix, and
maintain all signs on the exterior and interior of the Building and other
buildings within the Project as Landlord may, in Landlord’s sole discretion,
desire. Tenant shall not have or acquire any property right or interest in the
name of the Building or the Project. Subject to Tenant’s signage rights under
Paragraph 12.2 below, Tenant may not place, construct, or maintain any sign,
advertisement, awning, banner, or other exterior decoration (collectively,
“sign”) in the Premises which is visible from the exterior of the Premises, or
on the Building or any other portion of the Project, without Landlord’s prior
written consent. Any sign that Tenant is permitted by Landlord to place,
construct, or maintain in the Premises or on the Building or the Project,
including pursuant to Paragraph 12.2 below, shall be at Tenant’s sole cost,
comply with Landlord’s sign criteria applicable to the Project, including,
without limitation, criteria relating to size, color, shape, graphics, and
location (collectively, the “Sign Criteria”), and comply with all applicable
laws, ordinances, CC&R’s (or similar recorded instruments), rules, or
regulations, and Tenant shall obtain any approvals required by such laws,
ordinances, CC&R’s (or similar recorded instruments), rules, and regulations.
Landlord makes no representation or warranty with respect to Tenant’s ability to
obtain any such approval. Tenant shall, at Tenant’s sole cost, make any changes
to any sign, whether in the Premises or on the Building, as required by any new
or revised applicable laws, ordinances, rules, or regulations. Tenant shall,
additionally, maintain, repair, and replace all of Tenant’s signs (including,
specifically, those installed pursuant to Paragraph 12.2 below) in first class
condition. Nothing contained in this Paragraph 12 will limit the Landlord’s
right to grant signage rights to other tenants of the Building, or to affect the
signage rights of any tenant of the Building.

12.2. Tenant’s Individual Signage Rights. Subject to compliance with the
requirements of Paragraph 12.1 above, Tenant is hereby granted the following
signage rights in/on the Building and at the Project.

12.2.1. Directory/Suite Signage. The Building maintains a Project-standard lobby
directory sign. Tenant shall be entitled to one listing on such sign, at
Tenant’s expense.

12.2.2. Exterior Signage. Tenant may not, at any time, have any sign on the
exterior of the Building or elsewhere outside the Building except as allowed by
the next sentence. Throughout any period of time during the Term that Tenant is
occupying the entire Premises, Landlord agrees to install, as a part of the
tenant improvement work, an identification sign on behalf of Tenant on the
existing monument sign in front of the Building and facing 55th Street (the
“Monument”). Once installed, Tenant shall thereafter (for so long as such sign
remains on the Monument) maintain such sign in first class condition and repair
and shall, upon termination of the Term (or such earlier time as such sign must
be removed pursuant to this Lease) cause such sign to be professionally removed
and cause all damage to the Monument caused by such sign, its existence on the
Monument, and its removal, to be repaired. Any such sign will be subject to the
requirements of Paragraph 12.1 above. If Tenant ceases to occupy one hundred
percent (100%) of the USF of the Premises, Tenant shall, upon Landlord’s
request, remove its Monument sign and repair all damage to the Monument caused
by such sign and its installation, maintenance, and removal. The signage rights
granted to Tenant under this Paragraph are non-exclusive and nothing contained
herein will restrict the right of Landlord to grant any other or similar rights
to other tenants.

13. Rules, Regulations, and Covenants. Tenant shall observe (and shall cause
Tenant’s Invitees to observe) faithfully and comply strictly with any rules and
regulations which Landlord may from time to time adopt for the Project (and
provide Tenant with a copy of), as well as any recorded easement agreements,
maintenance agreements, CC&R’s, or like instruments affecting the Building
and/or the Project, whether now existing or hereafter adopted or amended from
time to time (all of the foregoing, collectively, “Rules”). Landlord has no duty



--------------------------------------------------------------------------------

or obligation to enforce any Rule against any other tenant, and Landlord will
not be liable to Tenant for violation of any Rule by any other tenant, or any
other tenant’s agents, employees, officers, independent contractors, customers,
invitees, visitors, or licensees. Tenant acknowledges that Landlord reserves the
right, from time to time, to enter into leases or other agreements by which
Landlord agrees to restrict the use of all or any portion of the Project
(including the Premises) from certain uses. All such leases and other
agreements, whether now existing or entered into in the future, shall be binding
upon Tenant and in no event shall Tenant utilize the Premises for any use so
prohibited; provided, however, no such restriction may prevent Tenant from using
the Premises for the Permitted Use.

14. Early Access/Insurance. If prior to the Rent Commencement Date Tenant
desires to make any Alterations (as defined below) to the Premises, perform any
of the Tenant’s Work, or install any of Tenant’s personalty, then in addition to
complying with the provisions of attached Exhibit “C”, (i) Tenant shall, at
Tenant’s sole cost, prior to first entering onto the Project, obtain and
thereafter at all times maintain (a) “Builder’s Risk” or “Course of
Construction” insurance with respect to such work reasonably satisfactory to
Landlord, and (b) all of the insurance to be maintained by Tenant during the
Term, and (ii) the Term, and all obligations of Tenant under the provisions of
this Lease other than those relating to the obligation to pay Rent, shall be
operative. Any work pursuant to this Paragraph shall be subject to all of the
provisions of Paragraph 18, below. Nothing in this Paragraph shall be construed
as granting permission to Tenant to enter the Premises, or to make any
Alterations, prior to the Lease Commencement Date, and no such right shall exist
unless specified in Exhibit “C” or agreed to by Landlord in its sole discretion.

15. Tenant Insurance Requirements.

15.1. Public Liability and Property Damage Insurance. Throughout the Lease Term,
Tenant shall, at Tenant’s sole cost, maintain commercial general liability and
property damage insurance (i) with a combined single limit of liability of not
less than $2,000,000, plus excess liability of not less than $5,000,000
including excess umbrella liability, (ii) insuring (a) against all liability of
Tenant and Tenant’s Invitees arising out of or in connection with Tenant’s use
or occupancy of the Premises, including, without limitation, Tenant’s use,
maintenance, repair, and replacement of systems and equipment either contained
within the Premises or in air spaces, walls, roof areas, or other portions of
the Building or the Project and which exclusively serve the Premises, and
(b) performance by Tenant of the indemnity provisions set forth in this Lease,
(iii) naming Landlord, its agent, and any Lender as additional insureds as their
interests appear, (iv) containing cross liability endorsements, and (vi) which
includes products liability insurance (if Tenant is to sell merchandise or other
products derived, assembled, or produced from the Premises). Not more frequently
than once every year, if in the commercially reasonable opinion of Landlord, the
amount of such insurance at that time is not adequate, Tenant shall increase
such insurance as reasonably required by Landlord. In addition to the foregoing,
throughout the Lease Term, Tenant shall maintain (and provide Landlord with
proof of) workers compensation insurance in at least the statutorily required
amount.

15.2. Fire and Extended Coverage Insurance. Tenant shall, at Tenant’s sole cost,
maintain on Tenant’s Alterations and Tenant’s Personal Property (as defined
below) a policy of standard fire and extended coverage and special form
insurance, with vandalism and malicious mischief endorsements, and sprinkler
damage coverage, in each case to the extent of at least 100 percent of full
replacement value, and issued in the name of Tenant, with Landlord, Landlord’s
Lender, and Landlord’s designated agent as additional insureds as their
interests appear. Such “full replacement value” shall be determined by the
company issuing such policy at the time the policy is initially obtained. Not
more frequently than once every two years, either Landlord or Tenant may, at its
election, notify the other that it elects to have the replacement value
redetermined by an insurance company. Such redetermination shall be made
promptly and in accordance with the rules and practices of the Board of Fire
Underwriters, or a like board recognized and generally accepted by the insurance
company, and Landlord and Tenant shall be promptly notified of the results by
the insurance company. Such policy shall be promptly adjusted according to such
redetermination. The foregoing casualty insurance may be maintained under
blanket policies so long as there is no diminution in the quality or
availability of the required coverage.

15.3. Business Interruption Insurance. Tenant shall obtain and maintain,
throughout the Term, business interruption insurance in amounts sufficient to
reimburse Tenant for direct or indirect costs and loss of income for a period
not less than one year attributable to all events/perils commonly insured
against by prudent tenants or attributable to prevention of access to the
Premises or to the Project as a result of such events/perils or otherwise.

15.4. Insurance Generally. If Tenant fails during the Term to maintain any
insurance required to be maintained by Tenant under this Lease (or is within 48
hours of such a failure), then Landlord may, at its election, arrange for any
such insurance, and Tenant shall reimburse Landlord, as Additional Rent, for any
premiums for any such insurance within ten business days after Tenant receives a
copy of the premium notice. Insurance required to be maintained by Tenant under
this Lease shall be in form and content reasonably satisfactory to Landlord and
its Lender and (i) shall be issued as a primary policy, by insurance companies
authorized to do business in the state in which the Project is located with a
Best’s Rating of at least “A-” and a Best’s Financial Size Category rating of at
least “X,” as set forth in the most current edition of “Best’s Insurance
Reports” (unless otherwise approved by Landlord), or such higher rating as may
be required by any Lender, (ii) shall name Landlord, Landlord’s agent(s), and
any Lender as additional insureds as their interests appear, (iii) shall consist
of “occurrence” based coverage, without provision for subsequent conversion to
“claims” based coverage, (iv) shall not be cancelable or subject to reduction of
coverage or other modification except after thirty (30) days’ prior written
notice to Landlord and any Lender (Note: the words “endeavor to” and “failure to
mail such notice shall impose no obligation for liability...” or any words of
similar meaning contained in any insurance certificate regarding the obligation
set forth in this clause (iv), are unacceptable and these two phrases must be
crossed out if they appear in the printed certificate form), and (v) shall not
provide for a deductible or co-insurance provision in excess of



--------------------------------------------------------------------------------

$5,000.00. Tenant shall, at least thirty (30) days prior to the expiration of
each such policy, furnish Landlord with a renewal of or “binder” extending such
policy. Tenant shall promptly, upon request, deliver to Landlord copies of such
policy or policies or (if acceptable to Landlord’s Lender) certificates
evidencing the existence and amounts of such insurance together with evidence of
payment of premiums.

15.5. Waiver of Subrogation. Tenant releases Landlord and Landlord’s guests,
invitees, customers and licensees (collectively, “Landlord’s Invitees”) from all
claims for damage, loss or injury to Tenant’s Personal Property and to the
systems, equipment, fixtures, personalty, and Alterations of Tenant in or on the
Premises and the Project to the extent such damage, loss or injury is or would
have been covered by any insurance policies required to be carried by Tenant
pursuant to this Lease. Tenant shall cause all insurance policies obtained by it
pursuant to this Lease to provide (if such provision is generally commercially
available) that the insurance company waives all right of recovery by way of
subrogation against Landlord in connection with any damage, loss, or injury
covered by such policy. Landlord releases Tenant and Tenant’s Invitees from all
claims for damage, loss, or injury to Tenant’s Personal Property and to the
systems, equipment, fixtures, and Alterations of Tenant in or on the Premises
and the Project to the extent such damage, loss, or injury is covered by any
insurance policies carried by Landlord and in force at the time of such damage.
Landlord shall cause all insurance policies obtained by it pursuant to this
Lease to provide (if such provision is generally commercially available) that
the insurance company waives all rights of recovery by way of subrogation
against Tenant in connection with any such damage, loss, or injury covered by
such policy.

16. Landlord’s Insurance. Landlord shall maintain (in addition to such other
coverages which Landlord elects to maintain or which its Lender might require)
the following insurance, in such amounts and with such limits as Landlord shall
determine in its reasonable discretion: (i) public liability insurance;
(ii) fire and extended coverage (all risk or special form) insurance; and
(iii) boiler and machinery insurance, if applicable. The premiums, costs,
expenses, co-insurance payments, and deductibles (or similar costs or charges)
of and/or with respect to any insurance maintained from time to time by Landlord
(all of the preceding, collectively, “Insurance Expenses”) shall constitute
Operating Expenses. Any such coverage may be part of an umbrella or blanket
policy, whereupon the premiums, costs, and expenses hereof will be reasonably
apportioned between the Project and the other properties so included under such
policy(ies).

17. Personal Property Taxes. Tenant shall pay before delinquency all taxes,
assessments, license fees, and other charges that are levied or assessed
against, or based upon the value of, Tenant’s personal property installed or
located in or on the Premises including without limitation trade fixtures,
furnishings, equipment, Alterations, and inventory (collectively, “Tenant’s
Personal Property”). On written demand by Landlord, Tenant shall furnish
Landlord with satisfactory evidence of such payments. If any such taxes,
assessments, license fees, and/or other charges are levied against Landlord or
Landlord’s property, or if the assessed value of the Premises is increased by
the inclusion of a value placed on Tenant’s Personal Property, and if Landlord
pays such taxes, assessments, license fees, and/or other charges or any taxes
based on the increased assessments caused by Tenant’s Personal Property, then
Tenant, on demand, shall immediately reimburse Landlord, as Additional Rent, for
the sum of such taxes, assessments, license fees, and/or other charges so levied
against Landlord, or the proportion of taxes resulting from such increase in
Landlord’s assessment. Landlord may, at its election, pay such taxes,
assessments, license fees, and/or other charges or such proportion, and receive
such reimbursement, regardless of the validity of the levy.

18. Alterations. Tenant shall not make any alterations, improvements, additions,
installations, or changes of any nature in or to the Premises (any of the
preceding, “Alterations”) unless Tenant first obtains Landlord’s written consent
to such Alteration and otherwise complies with the provisions of this Paragraph
18.

18.1. Request for Consent. At least thirty (30) days prior to making any
Alterations, Tenant shall submit to Landlord, in written form, proposed detailed
plans of such Alterations, which plans must be in sufficient detail to allow
Landlord and its consultants to fully evaluate the proposed Alterations and
their effect upon the Premises and the Project. Except as provided in Paragraph
18.2 Landlord shall have the right to grant or withhold its consent to any
Alterations in the exercise of its sole and absolute discretion.

18.2. Minor Alterations. Notwithstanding anything to the contrary contain
herein, Landlord will not unreasonably withhold, condition, or delay its consent
for minor, interior cosmetic Alterations such as painting, wall papering,
carpeting or hanging pictures or moving furniture and temporary partitions or
cubicles (the aggregate cost of which will not exceed $20,000.00, and which
Alterations will not be visible from outside the Premises or affect any
structural components of the Project) so long as (i) Tenant notifies Landlord in
writing of the nature and extent of such Alterations at least thirty (30) days
before commencing such Alterations (which information must have sufficient
detail to, among other things, provide Landlord with reasonable evidence that
such Alterations fall within the scope of this Paragraph 18.2), and (ii) Tenant
complies with all reasonable conditions which may be imposed by Landlord
including, but not limited to, the requirements of Paragraph 18.3 below,
Landlord’s selection of specific contractors or construction techniques and the
requirements of the attached Exhibit “C.” Any Alterations meeting the foregoing
requirements are referred to herein as a “Minor Alterations”).

18.3. Additional Requirements. Tenant shall, prior to the commencement of any
Alterations, and at Tenant’s sole cost, (i) acquire (and deliver to Landlord a
copy of) any required permit from the appropriate governmental agencies to make
such Alterations (any conditions of which permit Tenant shall comply with, at
Tenant’s sole cost, in a prompt and expeditious manner), (ii) provide Landlord
with ten (10) business days’ prior written notice of the date the installation
of the such Alterations is to commence, so that Landlord can post and record an
appropriate notice of non-responsibility, (iii) pay Landlord the reasonable
costs and expenses of Landlord for architectural, engineering, or other
consultants which reasonably may be incurred by Landlord in determining whether
to approve any such Alterations, and (iv) if applicable, obtain (and deliver to
Landlord proof of) reasonably adequate workers compensation insurance with
respect to any of Tenant’s employees installing or involved with



--------------------------------------------------------------------------------

such Alterations (which insurance Tenant shall maintain on an occurrence basis
in force until completion of the Alterations). In addition, Tenant shall comply
with all reasonable conditions which may be imposed by Landlord relative to such
Alterations including, but not limited to, Landlord’s selection of specific
contractors or construction techniques and the requirements of the attached
Exhibit “C.”

18.4. Ownership of Alterations. All Alterations shall, upon the Expiration Date
of this Lease, become the property of Landlord and shall remain on and be
surrendered with the Premises on the Expiration Date; except that, Landlord may,
at its election, require Tenant to remove any or all of the Alterations,
provided that Landlord notifies Tenant in writing of such requirement prior to
Tenant’s commencement of the Alterations. If Landlord so elects to have the
Alterations removed, Tenant shall, at its sole cost, on or before the Expiration
Date, repair and restore the Premises to the condition of the Premises prior to
the installation of the Alterations which are to be removed. Tenant shall pay
all costs for Alterations and other construction done or caused to be done by
Tenant and Tenant shall keep the Premises free and clear of all mechanics’ and
materialmen’s liens resulting from or relating to any Alterations or other
construction. Tenant may, at its election, contest the correctness or validity
of any such lien provided that (a) within twenty (20) days after written demand
by Landlord, Tenant procures and records a lien release bond, issued by a
corporation satisfactory to Landlord and authorized to issue surety bonds in
Colorado, in an amount equal to One Hundred Fifty percent (150%) of the amount
of the claim of lien, and (b) Landlord may, at its election, require Tenant to
pay Landlord’s attorneys’ fees and costs incurred in participating in such an
action.

19. Surrender of Premises and Holding Over. On the Expiration Date, Tenant shall
surrender to Landlord the Premises and all Alterations (except for Alterations
that Tenant is obligated to remove as expressly set forth above) in a first
class and clean condition, less any normal wear and tear, free of trash and
debris including cleaning of all flooring; all walls shall be patched; all
signage installed by Tenant on any portion of the Buildings or Project shall be
removed and the surfaces repaired, including restoration of the signage mounting
surfaces to their pre-existing condition; all sign circuits, electrical
circuits, and lighting fixtures shall be in good operating condition; all roof
penetrations arising from Tenant’s occupancy of the Premises shall be in a
watertight condition; and all doors, windows, locks, and hardware shall be in
operable condition upon the termination of this Lease. Tenant shall
additionally, as of the Expiration Date, remove all of Tenant’s Personal
Property and perform all repairs and restoration required by the removal of any
Alterations or Tenant’s Personal Property, and Tenant shall surrender to
Landlord all keys to the Premises (including without limitation any keys to any
exterior or interior doors). Landlord may elect to retain or dispose of in any
manner any Alterations or Tenant’s Personal Property that Tenant does not remove
from the Premises on the Expiration Date as required by this Lease by giving
written notice to Tenant. Any such Alterations or Tenant’s Personal Property
that Landlord elects to retain or dispose of shall immediately upon notice to
Tenant vest in Landlord. Tenant waives all claims against Landlord for any
damage to Tenant resulting from Landlord’s retention or disposition of any such
Alterations or Tenant’s Personal Property. Tenant will be liable to Landlord for
Landlord’s costs for storing, removing (including related restoration work), or
disposing of any such Alterations or Tenant’s Personal Property. If Tenant fails
to surrender the Premises to Landlord on the Expiration Date in the condition
required by this Paragraph, Tenant shall indemnify, defend, and hold Landlord
harmless from and against all liabilities, damages, losses, costs, expenses,
attorneys’ fees, and claims resulting from such failure, including without
limitation any claim for damages made by a succeeding tenant. If Tenant, with
Landlord’s consent, remains in possession of the Premises after the Expiration
Date, such possession by Tenant shall be deemed to be a month to month tenancy
terminable on thirty (30) days’ written notice given at any time by Landlord or
Tenant. During any such month to month tenancy, or any other holdover tenancy
which is without Landlord’s consent, Tenant shall pay, as Basic Monthly Rent,
One Hundred Fifty percent (150%) of the Basic Monthly Rent in effect immediately
prior to the Expiration Date; which rental amount Tenant acknowledges is fair
and reasonable under all of the facts and circumstances existing as of the date
of this Lease. All provisions of this Lease except for those pertaining to Term
shall apply to any such tenancy.

20. Default. The occurrence of any of the following shall constitute a material
default and breach of this Lease by Tenant (each an “Event of Default”):

20.1. The abandonment or vacation of the Premises by Tenant. For purposes of
this Lease, a vacation of the Premises shall be deemed to occur if Tenant fails
to occupy the Premises without providing a commercially reasonable level of
security to minimize vandalism or where coverage or cost of the property
insurance described in Paragraph 16 is jeopardized or increased, as applicable.

20.2. Tenant’s failure to make any payment of Rent (including late charges) as
and when due. No grace period prior to the imposition of a late charge pursuant
to Paragraph 22, below, shall extend the date when such Rent is due and payable,
and Tenant shall be in default under this Lease if such payment is not timely
made. In the case of Basic Monthly Rent, payments must be received on or before
the first day of each calendar month, and Tenant shall be in default if such
Rent is not paid within ten (10) days of such date.

20.3. Tenant’s failure to observe or perform any of the provisions of this Lease
to be observed or performed by Tenant, other than described in the preceding two
paragraphs, where such failure shall continue for a period of fifteen (15) days
after written notice of such failure from Landlord to Tenant; provided, however,
that any such notice shall be in lieu of, and not in addition to, any notice
required under applicable unlawful detainer statutes; and provided further, that
if the nature of Tenant’s default is such that more than fifteen (15) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commenced such cure within such fifteen (15) day period and
thereafter diligently prosecutes such cure to completion within ninety (90) days
after Landlord’s written notice or such additional time as may be reasonably
agreed to between the parties to effect such cure. Such written notice will be
deemed to satisfy the statutory notice requirements of applicable unlawful
detainer statutes and will be in lieu thereof (and not in addition thereto).
Tenant acknowledges that Landlord only agreed to the inclusion of such notice
requirement on the condition that such notice would constitute



--------------------------------------------------------------------------------

the legally required notice following a default and Tenant waives any claim,
counterclaim, or defense to any action relating to an unlawful detainer on the
basis that such notice, was insufficient to meet such statutory notice
requirement or was in any other manner defective, and Tenant agrees that it will
be estopped from raising any such argument in any action by Landlord.

20.4. The making by Tenant of any general arrangement or assignment for the
benefit of creditors; Tenant’s becoming bankrupt, insolvent or a “debtor” as
defined in 11 U.S.C. Section 101, or any successor statute (unless, in the case
of a petition filed against Tenant, such petition is dismissed within sixty
(60) days after its original filing); the institution of proceedings under the
bankruptcy or similar laws in which Tenant is the debtor or bankrupt; the
appointing of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease
(unless possession is restored to Tenant within sixty (60) days after such
taking); the attachment, execution, or judicial seizure of substantially all of
Tenant’s assets located at the Premises or Tenant’s interest in this Lease
(unless such attachment, execution, or judicial seizure is discharged within
sixty (60) days after such attachment, execution, or judicial seizure).

20.5. The occurrence of any of the events described in Paragraph 20.4 above,
affecting the Guarantor named in the Principal Lease Provisions, or, if the
Guarantor is an entity, the dissolution or other cessation of existence of the
Guarantor.

21. Landlord’s Remedies. Landlord shall have the following remedies if Tenant
commits an Event of Default under this Lease. These remedies are not exclusive,
but are cumulative and in addition to any remedies provided elsewhere in this
Lease or now or later allowed by law.

21.1. Continuation of Lease. No act by Landlord shall terminate Tenant’s right
to possession unless Landlord notifies Tenant in writing that Landlord elects to
terminate Tenant’s right to possession. As long as Landlord does not terminate
Tenant’s right to possession, Landlord may (i) continue this Lease in effect,
(ii) continue to collect Rent when due and enforce all the other provisions of
this Lease, and (iii) enter the Premises and relet them, or any part of them, to
third parties for Tenant’s account, for a period shorter or longer than the
remaining Term of this Lease. Tenant shall immediately pay to Landlord all costs
Landlord incurs in such reletting, including, without limitation, brokers’
commissions, attorneys’ fees, advertising costs, and expenses of remodeling the
Premises for such reletting.

21.2. Rent from Reletting. If Landlord elects to relet all or any portion of the
Premises as permitted above, rent that Landlord receives from such reletting
shall be applied to the payment of, in the following order and priority, (i) any
indebtedness from Tenant to Landlord other than Rent due from Tenant, (ii) all
costs incurred by Landlord in such reletting, and (iii) Rent due and unpaid
under this Lease. After applying such payments as referred to above, any sum
remaining from the rent Landlord receives from such reletting shall be held by
Landlord and applied in payment of future Rent as it becomes due under this
Lease. In no event shall Tenant be entitled to any excess rent received by
Landlord unless and until all obligations of Tenant under this Lease, including
all future obligations, are satisfied in full.

21.3. Termination of Tenant’s Right to Possession. Landlord may terminate
Tenant’s right to possession of the Premises at any time, by notifying Tenant in
writing that Landlord elects to terminate Tenant’s right to possession. Such
written notice will result in the immediate termination of this Lease upon the
date such right of possession is terminated. Upon termination of this Lease,
Landlord has the right to recover from Tenant (i) the worth at the time of the
award of the unpaid Rent which had been earned at the time of such termination,
(ii) the worth at the time of the award of the amount by which the unpaid Rent
which would have been earned after such termination until the time of award
exceeds the amount of such loss of Rent that Tenant proves could have been
reasonably avoided, (iii) the worth at the time of the award of the amount by
which the unpaid Rent for the balance of the Term after the time of award (had
there been no such termination) exceeds the amount of such loss of Rent that
Tenant proves could be reasonably avoided, and (iv) any other amount necessary
to compensate Landlord for all detriment caused by Tenant’s failure to perform
Tenant’s obligations under this Lease or in the ordinary course of things would
be likely to result therefrom. The “worth at the time of the award” of the
amounts referred to in clauses (i) and (ii) above is to be computed by allowing
interest at the Default Rate. The “worth at the time of the award” of the amount
referred to in clause (iii) above is to be computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent.

21.4. Landlord’s Right to Cure Default. Landlord, at any time after Tenant
commits an Event of Default, may cure such Event of Default at Tenant’s sole
cost. If Landlord at any time, by reason of Tenant’s default or breach, pays any
sum or does any act that requires the payment of any sum, such sum shall be due
immediately from Tenant to Landlord at the time such sum is paid, along with a
supervisory fee in the amount of ten percent (10%) of such amount so expended by
Landlord, and shall be deemed Additional Rent under this Lease. If Tenant fails
to timely pay any amount due under this Paragraph within ten business days of
receipt of Landlord’s invoice for such costs, then (without curing such default)
interest at the Default Rate shall accrue (and be immediately payable) on such
overdue amount until it is paid.

21.5. Enforcement Costs. All costs and expenses incurred by Landlord in
connection with collecting any amounts and damages owing by Tenant pursuant to
the provisions of this Lease, or to enforce any provision of this Lease,
including reasonable attorneys’ fees, whether or not any action is commenced by
Landlord, shall be paid by Tenant to Landlord upon demand. If Tenant fails to
timely pay any amount due under this Paragraph, then (without curing such
default) interest at the Default Rate shall accrue (and be immediately payable)
on such overdue amounts until it is paid.



--------------------------------------------------------------------------------

21.6. Waiver of Right of Reinstatement and Trial by Jury. TENANT HEREBY WAIVES
ANY AND ALL RIGHTS, IF ANY, UNDER ANY LAWS AND RULES OF LAW FROM TIME TO TIME IN
EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO
REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON OF
TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS LEASE.

22. Interest and Late Charges. Late payment by Tenant to Landlord of Rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which would be impracticable or extremely difficult to fix. Such costs
include, without limitation, processing, collection and accounting charges, and
late charges that may be imposed on Landlord by the terms of any deed of trust
covering the Premises. Therefore, if any Rent (in the form of good funds) is not
received by Landlord within ten (10) days of its due date, then, without any
requirement for notice to Tenant, Tenant shall pay to Landlord an additional sum
of five percent (5%) of such overdue amount as a late charge. Such late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and therefore this Paragraph is
reasonable under the circumstances existing at the time this Lease is made.
Acceptance of such late charge by Landlord shall not constitute a waiver or cure
of Tenant’s default with respect to such overdue amount, nor prevent Landlord
from exercising any of the other rights and remedies available to Landlord under
this Lease. In addition to the late charge payable by Tenant, as provided above,
if any such Rent is not paid within thirty (30) days of the date such Rent was
due, then Tenant shall pay to Landlord interest on such overdue Rent (from such
thirty (30)th day until all amounts, including interest, are paid in full) at
the rate of four percent (4%) above the “reference rate” announced from time to
time by Bank of America, NA (the “Default Rate”). If such reference rate ceases
to be announced, then a comparable “prime rate” shall be utilized, as selected
by Landlord.

23. Landlord Default – Tenant’s Remedies. If Landlord fails to cure a default by
Landlord within any applicable cure period (or if no cure period is specified,
then within thirty (30) days of written notice from Tenant setting forth the
nature of the claimed default; provided, however, if the nature of the cure of
such default will reasonably require more than thirty (30) days to complete,
then such thirty (30) day period will be extended for such additional time as
may be necessary for Landlord to complete such cure), Tenant may, as Tenant’s
sole remedy, remedy such default, whereupon so long as Tenant is not in default
under any of its obligations under this Lease, Landlord shall reimburse Tenant
for the reasonable out-of-pocket costs incurred by Tenant to remedy such default
within thirty (30) days after receipt of Tenant’s written demand therefor,
together with copies of the paid invoices evidencing the costs so incurred. In
no event will Tenant have any right to offset any amount owed by Landlord
(regardless of whether Landlord is in default hereunder) against Tenant’s
monetary obligations under this Lease. In the event that Tenant does not have
use of the Premises and vacates the Premises or cannot exercise its rights of
quiet enjoyment due to Landlord’s default, all Rent due during the period of
default will be abated to the extent that the Premises are unusable in whole or
in part.

24. Payment of Rent by Cashier’s Check. If a late charge is payable under this
Lease, whether or not collected, for two or more installments of Basic Monthly
Rent or other Rent due under this Lease, or if any two payments made by Tenant
in the form of a personal or business check is returned by the bank it was drawn
upon for whatever reason, including but not limited to insufficient funds, then
Landlord, at Landlord’s option, may require Tenant to submit future payments to
Landlord in the form of a certified cashier’s check, money order, or by wire
transfer. Tenant’s obligation to provide payment in the aforementioned manner
shall continue in full force and effect until Landlord, in its sole discretion,
determines otherwise. Tenant further agrees to reimburse Landlord, as Additional
Rent, Landlord’s actual costs imposed by Landlord’s bank or financial
institution arising from Tenant’s returned check(s). These costs shall be in
addition to any late charges payable by Tenant pursuant to this Lease.

25. Destruction. If the Building is totally or partially destroyed during the
Term, rendering the Premises totally or partially inaccessible or unusable,
then, subject to the remainder of this Paragraph, (i) Landlord shall promptly
commence work necessary to restore the Building to substantially the same
condition as it was in immediately before such destruction and shall diligently
prosecute such restoration work until completed, (ii) Landlord shall not be
required to restore Tenant’s Alterations or Tenant’s Personal Property, unless
they are specifically covered by insurance proceeds received by Landlord, such
excluded items being the sole responsibility of Tenant to restore, (iii) such
destruction shall not terminate this Lease (except as provided below), and
(iv) all obligations of Tenant under this Lease shall remain in effect, except
that the Basic Monthly Rent and Additional Rent shall be abated or reduced,
between the date of such destruction and the date of Substantial Completion of
restoration, by the ratio of (a) the Rentable Square Footage of the Premises
rendered unusable or inaccessible by the destruction, to (b) the Rentable Square
Footage of the Premises prior to such destruction. Notwithstanding anything to
the contrary in this Paragraph, either party shall have ten business days from
the date of Landlord’s determination that this sentence applies to the subject
destruction/reconstruction, in which to terminate this Lease if Landlord
determines that (1) the existing laws do not permit such restoration, or
(2) such destruction (which is not de minimis in nature) occurs during the last
year of the Term. Additionally, Landlord may, at its election, terminate this
Lease by so notifying Tenant in writing on or before the later of one hundred
twenty (120) days after such destruction or thirty (30) days after Landlord’s
receipt of the proceeds (or written notice of the amount of proceeds) from
insurance maintained by Landlord, if (I) such destruction exceeds twenty percent
(20%) of the then replacement value of the Premises, the Building, or the
Project, or (II) Landlord reasonably determines that the cost of such
restoration will exceed the amount of insurance proceeds relating to such
destruction actually received by Landlord from insurance maintained by Landlord,
excluding deductibles. If Landlord or Tenant so terminates this Lease, then
(x) Landlord shall have no obligation to restore the Project, (y) Landlord shall
retain all insurance proceeds relating to such destruction, and (z) this Lease
shall terminate as of thirty (30) days after such notice of termination from
Landlord to Tenant. If Landlord restores the Premises following any such
destruction, Tenant shall immediately refixturize, re-equip, and (if applicable)
restock the Premises and shall re-open the Premises for business as soon
thereafter as is



--------------------------------------------------------------------------------

reasonably practicable. If Tenant does not intend to so reopen the Premises for
business, it must notify Landlord in writing within twenty (20) business days of
such damage or destruction, whereupon Landlord may cease its repair work and
terminate this Lease. Additionally, if Landlord fails to Substantially Complete
such restoration work within one year, Tenant may, by thirty (30) days’ written
notice to Landlord delivered after such year (during which period of time such
restoration is not Substantially Completed), terminate this Lease.

26. Condemnation. If during the Term, there is any taking of all or any part of
the Premises or the Project or any interest in this Lease by the exercise of any
governmental power, whether by legal proceedings or otherwise, by any public or
quasi public authority, or private corporation or individual, having the power
of condemnation (any of the preceding a “Condemnor”), or a voluntary sale or
transfer by Landlord to any Condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending (any of the preceding, a
“Condemnation”), the rights and obligations of Landlord and Tenant shall be
determined pursuant to this Paragraph. If such Condemnation is of the entire
Premises, then this Lease shall terminate on the date the Condemnor takes
possession of the Premises (the “Date of Condemnation”). If such Condemnation is
of any portion, but not all, of the Premises, then this Lease shall remain in
effect, except that, if the remaining portion of the Premises is rendered
unsuitable for Tenant’s continued use of the Premises, as determined by Tenant
in its good faith business judgment, then Tenant may elect to terminate this
Lease, by so notifying Landlord in writing (the “Termination Notice”) within
thirty (30) days after the date that the nature and extent of the Condemnation
have been determined. If such Condemnation is of a portion of the Project
(including, without limitation, any portion of the Common Areas) and Landlord,
in the exercise of its good faith business judgment, determines that the
remaining portion of the Project cannot be feasibly and/or economically operated
by Landlord, then Landlord shall have the right to terminate this Lease by
providing a Termination Notice to Tenant. Such termination shall be effective on
the earlier of (i) the date that is thirty (30) days after the giving of the
Termination Notice, or (ii) the Date of Condemnation. If neither party, as
applicable, provides the Termination Notice within such thirty (30) day period,
then all obligations of Tenant under this Lease shall remain in effect, except
that (unless the Premises are restored as set forth below) Basic Monthly Rent
shall be reduced by the ratio of (a) the Rentable Square Footage of the Premises
taken to (b) the Rentable Square Footage of the Premises immediately prior to
the Date of Condemnation. Notwithstanding anything to the contrary in this
Paragraph, if, within thirty (30) days after Landlord’s receipt of the
Termination Notice, Landlord notifies Tenant that Landlord at its cost will add
to the remaining Premises (or substitute for the Premises other comparable space
in the Project) so that the Rentable Square Footage of the Premises will be
substantially the same after the Condemnation as they were before the
Condemnation, and Landlord commences the restoration promptly and completes it
within one hundred fifty (150) days after Landlord so notifies Tenant, then all
obligations of Tenant under this Lease shall remain in effect, except that Basic
Monthly Rent and Additional Rent shall be abated or reduced during the period
from the Date of Condemnation until the completion of such restoration by the
ratio of (A) the Rentable Square Footage of the Premises taken to (B) the
Rentable Square Footage of the Premises immediately prior to the Date of
Condemnation. Unless Landlord restores the Premises pursuant to the preceding
sentence, or unless Tenant gives to Landlord the Termination Notice within the
relevant thirty (30) day period, Tenant at its sole cost shall accomplish any
restoration required by Tenant to use the Premises. A temporary Condemnation of
the Premises, or any part of the Premises, for less than one hundred twenty
(120) days, shall not constitute a Condemnation under this Paragraph; but the
Basic Monthly Rent shall abate as to the portion of the Premises affected during
such temporary Condemnation. All compensation, sums, or anything of value
awarded, paid, or received on a total or partial Condemnation (the “Award”)
shall belong to and be paid to Landlord. Tenant shall have no right to any part
of the Award, and Tenant hereby assigns to Landlord all of Tenant’s right,
title, and interest in and to any part of the Award, except that Tenant shall
have the right to separately pursue a claim (to the extent it will not reduce
Landlord’s Award) against the Condemnor for the value of Tenant’s Personal
Property or for moving or relocation expenses.

27. Assignment and Other Transfers.

27.1. Restriction on Transfer. Without Landlord’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed and except as
permitted by Paragraph 27.3 below, none of the following shall occur (nor be
permitted by Tenant to occur), voluntarily, involuntarily, by operation of law,
or otherwise (any of the following, a “Transfer”): (i) any assignment, sublease,
disposition, sale, concession, license, license agreement for the use of any
portion of the Premises, mortgage, encumbrance, hypothecation, pledge,
collateral assignment, or other transfer, by Tenant of this Lease, any interest
in this Lease, or all or any portion of the Premises; or (ii) any assignment,
disposition, sale, transfer, acquisition, or issuance of equitable interests
(whether stock, partnership or otherwise) in Tenant, to or by any person,
entity, or group of related persons or affiliated entities, whether in a single
transaction or in a series of related or unrelated transactions, which results
in such person, entity, or group holding (or assigning, transferring, disposing
of, or selling) a controlling interest of the aggregate issued and outstanding
equitable interests in Tenant.

27.2. Transfer Provisions Generally. Landlord shall not be liable in damages to
Tenant or to any proposed subtenant, assignee or other transferee (any of the
preceding a “Proposed Transferee”) if such consent is adjudicated to have been
unreasonably withheld, and, in such event, Tenant’s sole remedy shall be to have
the proposed Transfer declared as valid as if Landlord’s consent had been given,
although Tenant shall be entitled to reasonable attorney’s fees and reasonable
out of pocket expenses if Tenant is the prevailing party in such litigation. At
least thirty (30) days prior to entering into any proposed Transfer, Tenant
shall submit to Landlord a written notice (“Tenant’s Notice”) which includes or
sets forth in reasonable detail (i) the form of the proposed Transfer, including
without limitation all related agreements, documents, instruments, exhibits, and
escrow instructions, (ii) the name and address of the Proposed Transferee,
(iii) the terms and conditions of the proposed Transfer, including without
limitation the economics of such Proposed Transfer and the commencement or
effective date of the proposed Transfer, which shall be at least thirty
(30) days after Tenant’s Notice is given, and (iv) the nature, character, and
current financial information and references with respect to the Proposed
Transferee and the business of the Proposed Transferee, in reasonably sufficient
detail to enable Landlord to determine the Proposed



--------------------------------------------------------------------------------

Transferee’s financial responsibility. Within 15 business days or thereafter as
soon as is reasonably practicable after Landlord’s receipt from Tenant of such
sum and Tenant’s Notice, and all documentation requested of Tenant by Landlord,
Landlord shall use its best efforts to notify Tenant whether Landlord has
consented to the proposed Transfer. Any consent by Landlord to any proposed
Transfer shall not constitute a consent with respect to any other Transfer. If
Landlord consents to any proposed Transfer, and Tenant fails to consummate such
Transfer within sixty (60) days of the commencement or effective date of the
proposed Transfer (as set forth in Tenant’s Notice) or, if Tenant’s Notice fails
to identify such a date, then within 90 days of the Tenant’s Notice, then such
consent shall be deemed withdrawn and Tenant shall be required again to comply
with this Paragraph before making a Transfer. Landlord shall not have
unreasonably withheld its consent with respect to any Transfer if (among other
things) (i) Landlord shall not have received such sum or Tenant’s Notice,
(ii) if the nature or character of the Proposed Transferee is not in keeping
with the dignity and character of the Building and the surrounding area,
(iii) if the Proposed Transferee is either a governmental agency or an
instrumentality of one, (iv) the Proposed Transferee is a current tenant in the
Project or a party with which Landlord engaged in negotiations for the leasing
of space at the Project within four months prior to Tenant’s Notice, (v) the
Proposed Transferee’s proposed use is materially and adversely different than
the Permitted Use or Tenant’s prior use, if the proposed Transfer will result in
the diminution of the value or marketability of the Building or the Project,
(vi) Landlord is not reasonably satisfied that the Proposed Transferee is
creditworthy, or (vii) the proposed Transfer will conflict with or result in a
breach of any of the provisions of, or constitute a default under, any
agreement, instrument, or document to which Landlord is a party or by which the
Project may be bound. No Transfer shall release or discharge Tenant from any
liability, whether past, present, or future, under this Lease, and Tenant shall
continue to remain directly liable under this Lease (and not as a mere surety).
Tenant irrevocably assigns to Landlord, as security for Tenant’s obligations
under this Lease, all rent and other amounts generated from any Transfer, and
Landlord, as assignee, may collect such rent and other amounts and apply them
toward Tenant’s obligations under this Lease; except that, unless a default
occurs under this Lease, Tenant shall have the right to collect such rent and
other amounts. Unless otherwise agreed to by all parties, the Tenant’s Security
Deposit (if any) shall be retained by Landlord and returned to the lawful tenant
in possession of the Premises at the time of the Lease termination, subject to
the terms and conditions of Paragraph 6 of this Lease. Any Transfer
documentation shall contain the following provisions, which provisions whether
contained in such Transfer documentation or not, shall apply to such Transfer:
(a) Such Transfer shall be subject and subordinate to, and the Proposed
Transferee shall agree for the express benefit of the Landlord to assume and be
bound by, all provisions of this Lease; (b) No Proposed Transferee shall be
permitted to enter into any Transfer without Landlord’s prior written consent;
and (c) At Landlord’s option, in the event of cancellation or termination of
this Lease for any reason or the surrender of this Lease, whether voluntarily,
involuntarily, by operation of law or otherwise, prior to the expiration of such
Transfer, the Proposed Transferee shall make full and complete attornment to
Landlord for the balance of the term of such Transfer. Such attornment shall be
evidenced by an agreement in form and substance reasonably satisfactory to
Landlord that the Proposed Transferee shall execute and deliver to Landlord
within five days after request by Landlord. Tenant shall promptly reimburse
Landlord for Landlord’s reasonable and actual cost of reviewing, consenting to,
rejecting, and/or consummating any proposed Transfer, including without
limitation reasonable attorneys’ fees and costs/fees of Landlord’s Lender in
connection therewith. If Tenant fails to pay such amount within thirty days of
written demand, Tenant shall be in default hereunder and Landlord shall have the
right, in addition to its other rights and remedies under this Lease, to revoke
its prior approval of the proposed Transfer if such Proposed Transferee has not
yet taken over possession of the Premises.

27.3. Excess Rent and Recapture. Tenant shall promptly pay to Landlord, as and
when received, one hundred percent (100%) of all rents and other consideration
of whatever nature, payable by the Proposed Transferee (or receivable by Tenant)
pursuant to or as a result of any Transfer, after all of Tenant’s reasonable
third-party expenses for attorneys fees, brokers fees and tenant improvement
costs incurred in connection with such Transfer are deducted, which exceed
(i) in the case of a sublease of a portion of the Premises, the portion of the
Basic Monthly Rent that is allocable to the portion of the Premises subleased
(such allocation based on the Rentable Square Footage of the portion subleased),
or (ii) in the case of any other Transfer, the Basic Monthly Rent. Landlord
additionally has the right, in the event Tenant indicates in the Tenant’s Notice
that it desires to assign this Lease or sublet greater than 50% of the Premises,
at its election, by giving written notice (the “Recapture Notice”) to Tenant
within 7 days after receipt of Tenant’s Notice, to recapture the Premises and
terminate this Lease. If Landlord elects to exercise such right and delivers a
Recapture Notice to Tenant, this Lease shall automatically be deemed terminated
as of the commencement or effective date stated in Tenant’s Notice for the
proposed Transfer, and Tenant shall surrender possession of the Premises as of
such date (and any failure to do so shall constitute a default hereunder).
Landlord’s giving of a Recapture Notice shall not constitute Landlord’s consent
to Tenant’s proposed Transfer.

27.4. Permitted Transfers. Notwithstanding anything to the contrary contained
hereinabove, so long as such Transfer complies with all requirements of this
Section 14, Tenant may assign or sublease all or any portion of the Premises to
the following parties (each, a “Permitted Transfer”): (i) any subsidiary or
affiliate in which Tenant owns a substantial interest; (ii) any parent of
Tenant; (iii) any subsidiary or affiliate in which Tenant's parent owns a
substantial interest; or (iv) any corporation into which Tenant may be merged or
consolidated or which purchases all or substantially all of the assets or stock
of Tenant provided that the resulting corporation has a net worth at least equal
to Tenant's net worth as of the date hereof. Not less than 30 days prior to the
effective date of such transaction, Tenant will provide Landlord with
documentation evidencing such transaction and such other evidence as Landlord
may reasonably require to establish that such transaction falls within the terms
and conditions of this Paragraph 27.4.

28. Landlord’s Reserved Rights. Landlord, as owner of the Project, in addition
to Landlord’s other rights, reserves the right from time to time: (i) to
temporarily utilize portions of the Common Areas for, among other things,
entertainment, outdoor shows, displays, automobile and other product shows, the
leasing of kiosks, or such other uses which, in Landlord’s reasonable judgment,
are appropriate; (ii) to utilize the lighting standards and other areas or
improvements in the Common Areas for advertising, notice purposes, or other
reasonable purposes; (iii) to close any of the Common Areas to the extent
required in the opinion of Landlord’s legal counsel to prevent a



--------------------------------------------------------------------------------

dedication of any of the Common Areas or the accrual of any rights to any person
or to the public in and to any portion of the Common Areas; (iv) to close,
temporarily, any of the Common Areas for maintenance purposes; (v) to designate
other property outside the boundaries of the Project to become part of the
Common Areas; (vi) to close off or otherwise utilize portions of the Common
Areas while constructing improvements or making repairs or alterations to any
portion of the Project; (vii) to utilize portions of the Common Areas, on a
temporary basis, as a staging area for any construction work by Landlord or its
affiliates, agents, tenants, or contractors; and (viii) to make any changes to
the Common Areas, or any part of the Project, including without limitation
changes to buildings or other improvements, the addition of new buildings or
other improvements, and/or changes in (among other things) the location of
driveways, entrances, exits, vehicular parking spaces, or the direction of the
flow of traffic. In exercising such rights, Landlord agrees to use commercially
reasonable efforts to minimize any interference with Tenant’s use of the
Premises.

29. Continued Development of Project. Tenant acknowledges that the development
of the Project is continuing and may, at Landlord’s election, include the
construction of additional buildings and improvements within the Project,
including in areas which currently constitute Common Areas. Tenant is entering
into this Lease with a full understanding of the possible ramifications/effects
of such future development work on its tenancy and the rental charged hereunder
takes such factors into account.

30. Access by Landlord. Landlord and any of Landlord’s Invitees (as defined
below) shall have the right to enter the Premises at all reasonable times,
during normal business hours if feasible under the circumstances, and upon 24
hours’ notice, if feasible under the circumstances, (i) to determine whether the
Premises are in good condition and whether Tenant is complying with its
obligations under this Lease, (ii) to do any necessary maintenance or make any
restoration to the Premises that Landlord has the right or obligation to
perform, (iii) to serve, post, or keep posted any notices required or allowed
under this Lease, (v) to post “for sale” or “for rent” or “for lease” signs
during the final nine months of the Term, (vi) to show the Premises to brokers,
lenders, agents, prospective buyers, prospective tenants, or other persons
interested in a listing of, financing, purchasing, or occupying the Project, the
Premises or any portion of the Project or the Premises, and (vii) to shore the
foundations, footings, and walls of the Project, and to erect scaffolding and
protective barricades around and about the Premises, but not so as to prevent
entry to the Premises, and to do any other act or thing necessary for the safety
or preservation of the Premises if any excavation or other construction is
undertaken or is about to be undertaken on any adjacent property or nearby
street. In the event of an emergency Landlord shall have the right to enter the
Premises at any time, without prior notice to Tenant. Landlord’s rights under
this Paragraph extend, with Landlord’s consent, to the owner of adjacent
property on which excavation or construction is to take place and the adjacent
property owner’s agents, employees, officers, and contractors. Landlord shall
not be liable for any inconvenience, disturbance, loss of business, nuisance, or
other damage arising out of any entry on the Premises as provided in this
Paragraph except damage resulting directly from the grossly negligent acts or
willful misconduct of Landlord or Landlord’s Invitees. Tenant shall not be
entitled to any abatement or reduction of Basic Monthly Rent or other Rent
because of the exercise by Landlord of any rights under this Paragraph.

31. Indemnity. Tenant hereby agrees to indemnify, defend, protect, and hold
harmless Landlord and its shareholders, officers, directors, agents, property
managers, employees, contractors, and the partners comprising Landlord (if any)
from and against all Claims (as defined below) and all costs, expenses, and
attorneys’ fees incurred in the defense or handling of any such Claims or any
action or proceeding brought on any of such Claims. For purposes of this Lease,
the term “Claims” shall mean all liabilities, damages, losses, costs, expenses,
attorneys’ fees, and claims (except to the extent they result from Landlord’s
sole gross negligent acts or willful misconduct) arising from or which seek to
impose liability under or because of (i) Tenant’s or Tenant’s Invitees’ use of
the Premises, (ii) the conduct of Tenant’s business, (iii) any activity, work,
or things done, permitted, or suffered by Tenant or any of Tenant’s Invitees in
or about the Premises or elsewhere, (iv) any breach or default in the
performance of any obligation to be performed by Tenant under this Lease, and/or
(v) any negligence of Tenant or any of Tenant’s Invitees. If any action or
proceeding is brought against Landlord or its shareholders, officers, directors,
agents, property managers, employees, contractors, or the partners comprising
Landlord (if any) by reason of any such Claims, Tenant upon notice from Landlord
shall defend such action or proceeding at Tenant’s sole cost by legal counsel
satisfactory to Landlord. Landlord agrees to indemnify, defend and hold Tenant
harmless from all liability, costs or expenses, including attorneys’ fees, on
account of liabilities, damages, losses, costs, expenses, attorneys’ fees, and
claims to the person or property of any third party (excluding Tenant’s
Invitees), including any other tenant in the Project, to the extent caused by
the negligence or breach of this Lease by Landlord, subject to the provisions of
Section 15.5.

32. Exemption of Landlord from Liability. Except to the extent caused by
Landlord’s gross negligent acts or willful misconduct, Tenant assumes all risk
of, Tenant waives all claims against Landlord in respect of, and Landlord shall
not be liable for, any of the matters set forth in the preceding Paragraph or
any of the following: injury to Tenant’s business, loss of income from such
business, or damage or injury to the goods, wares, merchandise, or other
property or the person of Tenant, Tenant’s Invitees, or any other persons in,
upon, or about the Premises, whether such damage, loss, or injury is caused by
or results from criminal acts, fire, steam, electricity, gas, water, rain, the
breakage, leakage, obstruction or other defects of pipes, sewer lines,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or any other cause, conditions arising upon the Premises, or other sources or
places, and regardless of whether the cause of such damage, loss, or injury or
the means of repairing such damage, loss, or injury is inaccessible to Tenant.
This Lease shall not be affected or impaired by any change to any part of the
Project or any sidewalks, streets, or improvements nearby the Project.

33. Hazardous Substances.

33.1. Landlord’s Notice. Landlord hereby notifies Tenant, and Tenant hereby
acknowledges that, prior to the leasing of the Premises pursuant to this Lease,
Tenant has been notified that Landlord knows, or has



--------------------------------------------------------------------------------

reasonable cause to believe, that certain hazardous substances, such as common
cleaning supplies, office supplies, spillage of petroleum products from motor
vehicles, and other consumer products, may have come (and may in the future
come) to be located on or beneath the Premises and/or the Project.

33.2. Tenant’s Covenants. Tenant represents and warrants to the Landlord that
its use of the Premises, the Building, and the Project will be in full
compliance with all environmental laws. Tenant shall not cause or permit any
Hazardous Material to be spilled or released in, on, under or about the Premises
(including the plumbing supplies), and shall not use any Hazardous Materials in,
on or about the Premises, except for limited quantities of standard office and
janitorial supplies, and shall promptly, at Tenant’s expense, take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties that was caused or materially contributed to by Tenant, or pertaining
to or involving any Hazardous Material brought onto the Premises during the term
of this Lease, by or for Tenant. Tenant hereby agrees to indemnify Landlord
against all actions, liabilities, damages, losses, costs, expenses, attorneys’
fees, and claims (except to the extent they arise as a result of Landlord’s
gross negligent acts or willful misconduct), arising from or relating to:
(i) any discharges, releases, or threatened releases of any Hazardous Material
into ambient air, water, or land by Tenant or Tenant’s Invitee’s from, on,
under, or above the Premises, (ii) the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling of pollutants,
contaminants, or hazardous or toxic wastes, substances, or materials by Tenant
or Tenant’s Invitees, or otherwise from, on, or under, the Premises, or (iii) a
violation of any environmental law on, under, or above the Premises (for
purposes of this Lease, “environmental laws” shall mean any Federal, State, or
local law, statute, regulation, ordinance, guideline, or common law principle
relating to public health or safety or the use or control of the environment,
including without limitation the Federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Federal Clean Air Act, the Federal
Clean Water Act, the Federal Resource Conservation and Recovery Act). Tenant
agrees to promptly reimburse Landlord for all of Landlord’s costs arising from
periodic monitoring of Tenant’s use, handling, or storage of Hazardous
Substances at or surrounding the Premises. Tenant’s obligations and liability
under this Paragraph shall survive the termination of Tenant’s tenancy and the
Term of this Lease, except that nothing contained in this Paragraph shall be
deemed to impose liability on Tenant for any problem arising after the Term of
this Lease provided neither Tenant nor Tenant’s Invitees contributed to such
problem during the Term of the Lease.

33.3. Definition of Hazardous Materials. As used in this Lease, the term
“Hazardous Material” shall mean any hazardous or toxic substance, material, or
waste that is or becomes regulated by the United States, the State of Colorado,
or any local government authority having jurisdiction over the Building.
Hazardous Material includes, without limitation: (a) any “hazardous substance”,
as that term is defined in the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (CERCLA) (42 United States Code Sections
9sixty (60)1-9675); (b) “hazardous waste”, as that term is defined in the
Resource Conservation and Recovery Act of 1976 (RCRA) (42 United States Code
Sections 6901-6992k); (c) any pollutant, contaminant, or hazardous, dangerous,
or toxic chemical, material, or substance, within the meaning of any other
applicable federal, state, or local law, regulation, ordinance, or requirement
(including consent decrees and administrative orders imposing liability or
standards of conduct concerning any hazardous, dangerous, or toxic waste,
substance, or material, now or hereafter in effect); (d) petroleum products;
(e) radioactive material, including any source, special nuclear, or byproduct
material as defined in 42 United States Code Sections 2011-2297; (f) asbestos in
any form or condition; and (g) polychlorinated biphenyls (PCBs) and substances
or compounds containing PCBs.

34. Prohibition Against Asbestos-Containing Materials. Tenant shall not allow or
permit any materials which contain asbestos in any form or concentration
(“Asbestos-Containing Materials”) to be used or stored in the Premises or used
in the construction of any improvements or alterations to the Premises,
including, without limitation, building or construction materials and supplies.
Such prohibition against Asbestos-Containing Materials shall apply regardless of
whether the Asbestos-Containing Materials may be considered safe or approved for
use by a manufacturer, supplier, or governmental authority, or by common use or
practice. Landlord shall have the right, upon 24-hours’ notice, to enter upon
and conduct inspections of the Premises to determine Tenant’s compliance with
this Paragraph. Tenant shall indemnify Landlord and Landlord’s directors,
officers, employees, and agents against all costs, liabilities, expenses,
penalties, and claims for damages, including, without limitation, litigation
costs and attorneys’ fees, arising from (A) the presence of Asbestos-Containing
Materials upon the Premises, to the extent that such Asbestos-Containing
Materials are used or stored in the Premises or used in the construction of any
Alterations by Tenant or Tenant’s agents, employees, representatives, or
independent contractors, (B) any lawsuit, settlement, governmental order, or
decree relating to the presence, handling, removal, or disposal of
Asbestos-Containing Materials upon or from the Premises, to the extent that such
Asbestos-Containing Materials are used or stored in the Premises or used in the
construction of any improvements or Alterations to the Premises by Tenant or
Tenant’s agents, employees, representatives, or independent contractors, or
(C) Tenant’s failure to perform its obligations to remove such
Asbestos-Containing Materials under this Paragraph. The provisions of this
Paragraph shall not apply to any Asbestos-Containing Materials brought onto the
Premises by Landlord or Landlord’s guests, invitees, customers, contractors and
licensees (collectively, “Landlord’s Invitees”) for which Tenant shall have no
obligation and for which Landlord will indemnify Tenant.

35. Security Measures. Tenant acknowledges that, although the Building may
contain a restricted access entry system (if provided for as part of Landlord’s
Work), (i) the Basic Monthly Rent does not include the cost of any security
measures for any portion of the Project, (ii) Landlord shall have no obligation
to provide any such security measures, (iii) Landlord has made no representation
to Tenant regarding the safety or security of the Project, and (iv) Tenant will
be solely responsible for providing any security it deems necessary to protect
itself, its property, and Tenant’s Invitees in, on, or about the Project. If
Landlord provides any security measures at any time, then the cost thereof shall
be included as part of the Operating Expenses, but Landlord will not be
obligated to continue providing such security measures for any period of time,
Landlord may discontinue such security measures without notice and without
liability to Tenant, and Landlord will not be obligated to provide such security
measures



--------------------------------------------------------------------------------

with any particular standard of care. Tenant assumes all responsibility for the
security and safety of Tenant, Tenant’s property, and Tenant’s Invitees. Tenant
releases Landlord from all claims (other than due to Landlord’s gross negligence
or intentional misconduct) for damage, loss, or injury to Tenant, Tenant’s
Invitees, and/or to the personal property of Tenant and/or of Tenant’s Invitees,
even if such damage, loss, or injury is caused by or results from the criminal,
reckless, or negligent acts of third parties. Landlord shall have no duty to
warn Tenant of any criminal acts or dangerous conduct that has occurred in or
near the Project, regardless of Landlord’s knowledge of such crimes or conduct,
and Tenant hereby undertakes to remain informed regarding such issues.

36. Subordination and Attornment. This Lease and Tenant’s rights under this
Lease are subject and subordinate to any mortgage, deed of trust, ground lease,
or underlying lease (and to all renewals, modifications, consolidations,
replacements, or extensions thereof), now or hereafter affecting the Premises
(the “Security Instrument”) Notwithstanding such subordination, Tenant agrees,
upon written request of the holder of any such Security Instrument (“Lender”)
upon completion of any foreclosure sale, to attorn to such Lender as successor
landlord under the Lease. Tenant is authorized to pay rent to the Lender upon
notice from the Lender that the Borrower’s license to collect the rent has been
revoked. The provisions of this Paragraph (including the provisions of
subclauses (a) through (c) of the next succeeding sentence) shall be self
operative, and no further instrument of subordination shall be required. In
confirmation of such subordination, however, within ten days after Landlord’s
request, Tenant shall execute and deliver in recordable form any commercially
reasonable subordination, nondisturbance and attornment agreement as Landlord or
any Lender may request to evidence such subordination, which instrument may
include the following provisions, among others: (a) if any Lender shall
hereafter succeed to the rights of Landlord under this Lease, whether by
foreclosure, deed in lieu of foreclosure, or otherwise (hereafter “New Owner”),
Tenant shall be entitled to quiet enjoyment of the Premises for so long as
Tenant is not in default under the terms of this Lease or any substitute lease
referenced below; (b) upon such New Owner’s request, Tenant shall attorn to and
recognize such New Owner as Tenant’s landlord under this Lease, provided that
(i) such New Owner shall have no responsibility for accrued liabilities of the
Landlord under the terms of this Lease, (ii) New Owner shall have no obligation
to cure existing defaults, other than defaults of a continuing nature of which
the New Owner has received notice, and in respect of which Tenant has afforded
the New Owner a reasonable cure period following such notice, (iii) New Owner
shall have no obligation to return any security deposit not actually received by
New Owner, (iv) New Owner shall not be bound by rents paid more than one month
in advance, or by any amendment, modification, termination or surrender of this
Lease (“Leasing Actions”) taken by Landlord, unless such rents have been paid,
or such Leasing Actions have been taken, in compliance with the terms of the
Security Documents; and (v) Tenant shall provide the Lender with notice of any
Landlord default and a reasonable opportunity to cure the default before
exercising any right to terminate the Lease; (c) in the event the Lease shall be
deemed terminated for any reason, at the Lender’s request Tenant shall execute a
substitute lease upon all of the same terms and conditions of this Lease, (as
modified by the matters described in the prior clause (b)) for the balance of
the term hereof; and (d) such other customary provisions as requested by Lender.
Tenant’s failure to execute and deliver such commercially reasonable instruments
shall be deemed a material Event of Default under this Lease. Notwithstanding
the preceding provisions of this Paragraph, if Landlord or any Lender elects to
have this Lease prior to the lien of any Security Instrument, and (1) gives
written notice thereof to Tenant that this Lease shall be deemed prior to such
ground lease, deed of trust, or mortgage, whether this Lease is dated prior or
subsequent to the date of such Security Instrument, and/or (2) records a notice
of subordination with the County Recorder of San Diego County at any time before
the Lender conducts a foreclosure sale pursuant to its Security Instrument, then
this Lease shall be deemed to be prior to the lien of such Security Instrument
and such Security Instrument shall be deemed to be subordinate to this Lease. At
Landlord’s request, Tenant shall execute and deliver, in recordable form, such
instruments as customarily required by Lender to evidence such priority. Failure
to provide such documentation within ten (10) days after receipt of written
request by Landlord shall be deemed an Event of Default under this Lease.

37. Estoppel Certificate. Within ten (10) days after receipt of written request
from Landlord, Tenant shall execute and deliver to Landlord a certificate
stating (i) that this Lease is unmodified and in full force and effect, or in
full force and effect as modified, and stating all modifications, (ii) the then
current Basic Monthly Rent, (iii) the dates to which Basic Monthly Rent has been
paid in advance, (iv) the amount of any security deposit, prepaid rent, or other
payment constituting Rent which has been paid, (v) whether or not Tenant or
Landlord is in default under this Lease and whether there currently exist any
defenses or rights of offset under the Lease in favor of Tenant, and (vi) such
other reasonable matters as Landlord may reasonably request regarding Landlord
or Tenant’s compliance with the terms of the Lease. Tenant’s failure to deliver
such certificate within such ten day period shall be deemed a material Event of
Default under this Lease, provided it shall also be deemed conclusive upon
Tenant for the benefit of Landlord, and any successor in interest to Landlord,
any lender or proposed lender, and any purchaser or proposed purchaser of the
Project that, except as may be represented by Landlord, this Lease is unmodified
and in full force and effect, no Rent has been paid more than thirty (30) days
in advance, neither Tenant nor Landlord is in default under this Lease, no
defenses or rights of offset under the Lease exist in favor of Tenant. Tenant
will similarly, in connection with any lending or Transfer transaction, upon ten
days written request from Landlord, execute an estoppel certificate in favor of
Landlord’s proposed lender or Transferee including all the matters described
above, together with such additional statements as may be customarily required
by the proposed lender or Transferee, including without limitation, (i) the
status of all improvements made to the Premises, (ii) a certification that no
Hazardous Materials are used in connection with the Premises, (iii) an
acknowledgment that this Lease has been or is being assigned as additional
security for any Loan secured by the Premises, (iv) that Lender shall not be
bound by any modification, amendment, termination or surrender of the Lease made
without Lender’s written consent, (v) that after expiration of any notice period
applicable to Landlord, Tenant shall provide Lender with notice and an
opportunity to cure such default equivalent to that provided to Landlord,
(vi) that Landlord, Lender or Purchaser is relying upon such certification, and
(vii) such other reasonable matters as Landlord or its Lender may reasonably
request. Failure to provide such documentation within ten (10) days after
written request by Landlord shall be deemed an Event of Default under this
Lease.



--------------------------------------------------------------------------------

38. Waiver. No delay or omission in the exercise of any right or remedy of
Landlord in the event of any default or Event of Default by Tenant shall impair
such right or remedy or be construed as a waiver. The receipt and acceptance by
Landlord of delinquent Rent shall not constitute a waiver of any default other
than the particular Rent payment accepted. Landlord’s receipt and acceptance
from Tenant, on any date (the “Receipt Date”), of an amount less than the Rent
actually due on such Receipt Date, or to become due at a later date but
applicable to a period prior to such Receipt Date, shall not release Tenant of
its obligation (i) to pay the full amount of such Rent due on such Receipt Date
or (ii) to pay when due the full amount of such Rent to become due at a later
date but applicable to a period prior to such Receipt Date. No act or conduct of
Landlord, including without limitation, the acceptance of the keys to the
Premises, shall constitute an acceptance by Landlord of the surrender of the
Premises by Tenant before the Expiration Date. Only a written notice from
Landlord to Tenant stating Landlord’s election to terminate Tenant’s right to
possession of the Premises shall constitute acceptance of the surrender of the
Premises and accomplish a termination of this Lease. Landlord’s consent to or
approval of any act by Tenant requiring Landlord’s consent or approval shall not
be deemed to waive or render unnecessary Landlord’s consent to or approval of
any other or subsequent act by Tenant. Any waiver by Landlord of any default
must be in writing and shall not be a waiver of any other default concerning the
same or any other provision of this Lease. Tenant represents and warrants that
if Tenant breaches this Lease and, as a result, this Lease is terminated, Tenant
will not suffer any undue hardship as a result of such termination and, during
the Term, will make such alternative or other contingency plans to provide for
its vacation of the Premises and relocation in the event of such termination.
Tenant acknowledges that Tenant’s waivers set forth in this Paragraph are a
material part of the consideration for Landlord’s entering into this Lease and
that Landlord would not have entered into this Lease in the absence of such
waivers.

39. Brokers. Tenant represents that no real estate broker, agent, finder, or
other person is responsible for bringing about or negotiating this Lease other
than the Tenant’s broker listed in the Principal Lease Provisions, and Tenant
has not dealt with any other real estate broker, agent, finder, or other person,
relative to this Lease in any manner. Tenant hereby indemnifies Landlord against
all liabilities, damages, losses, costs, expenses, attorneys’ fees and claims
arising from any claims that may be made against Landlord by any real estate
broker, agent, finder, or other person (other than as set forth above), alleging
to have acted on behalf of or to have dealt with Tenant. Landlord shall be
responsible, upon satisfaction of the requirements of a separate written listing
agreement between Landlord and Landlord’s broker, for the payment of the
commission due and owing to Landlord’s brokers identified in the Principal Lease
Provisions (or any other brokers engaged by Landlord), pursuant to such separate
written agreement between Landlord and Landlord’s broker. Landlord’s broker will
in turn split such commission with Tenant’s broker as such parties may agree.

40. Easements. Landlord may, at its election, from time to time, grant such
easements, rights and dedications, and cause the recordation of parcel maps,
easement and operating agreements, and restrictions affecting the Premises and
the Project, provided that no such acts materially and adversely affect Tenant’s
rights of ingress or egress to the Building and the Premises or Tenants right to
use the Premises. Tenant shall promptly sign any documents or instruments to
accomplish the foregoing upon request by Landlord. Tenant irrevocably appoints
Landlord as Tenant’s special attorney in fact to execute and deliver such
documents or instruments on behalf of Tenant if Tenant refuses or fails to do so
within ten days of written request.

41. Limitations on Landlord’s Liability. If Landlord is in default of this
Lease, and as a consequence Tenant recovers a money judgment against Landlord,
such judgment shall be satisfied only out of the proceeds of sale received upon
execution of such judgment and levy against the right, title, and interest of
Landlord in the Project, and out of rent or other income from the Project
receivable by Landlord or out of the consideration received by Landlord from the
sale or other disposition of all or any part of Landlord’s right, title, and
interest in the Project. Neither Landlord nor Landlord’s shareholders, members,
officers, directors, agents, property managers, employees, contractors, or the
partners comprising Landlord (if any) shall be personally liable for any
deficiency.

42. Sale or Transfer of Premises. If Landlord sells or transfers the Project
(whether voluntarily or involuntarily), Landlord, on consummation of the sale or
transfer, shall be released from any liability thereafter accruing under this
Lease. If any security deposit or prepaid rent has been paid by Tenant, Landlord
will transfer the security deposit then held by Landlord and/or any unapplied
prepaid rent to Landlord’s successor in interest and on such transfer Landlord
shall be discharged from any further liability arising from the security deposit
or prepaid rent.

43. No Recording. Neither this Lease nor any memorandum, affidavit, or other
writing relating to this Lease may be recorded by Tenant or anyone acting
through, under, or on behalf of Tenant. Recordation in violation of this
provision constitutes an act of default by Tenant. If any search of the Official
Records of Boulder County, Colorado, would disclose the existence of this Lease,
then Tenant shall execute and deliver to Landlord, promptly on Landlord’s
request, such documents and instruments as Landlord deems proper (by way of
example and not limitation, a quitclaim deed, in recordable form, designating
Landlord as transferee) in order to remove or release any such matter of record.

44. No Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation of this Lease, or a termination by Landlord, shall not work
a merger, and shall, at the option of Landlord, terminate any existing subleases
or may, at the option of Landlord, operate as an assignment to Landlord of any
such subleases.

45. Confidentiality. Except as essential to the consummation of the transaction
contemplated by this Lease (together with all amendments and addenda hereto), or
in connection with a legitimate business purpose (such as in connection with a
sale or loan transaction), Tenant shall keep and maintain the terms of this
Lease and the transactions contemplated by this Lease in strict confidence.
Nothing provided herein, however, shall prevent Tenant from disclosing to its
legal counsel and/or certified public accountants, prospective purchasers, or
lenders the existence and terms of this Lease or any transaction under this
Lease, or any aspect of this lease, or from complying



--------------------------------------------------------------------------------

with any governmental or court order or similar legal requirement which requires
Tenant to disclose this Lease, the terms of this Lease, the transaction
contemplated by this Lease and/or any aspect of this Lease; provided that Tenant
and its agents, representatives, and professional advisors use reasonable and
diligent good faith efforts to disclose no more than is absolutely required to
be disclosed by such legal requirement.

46. Miscellaneous.

46.1. This Lease may be executed in counterparts, each of which shall be deemed
an original and all of which together shall constitute one document.

46.2. Upon Landlord’s written request, Tenant shall promptly furnish to
Landlord, from time to time, financial statements certified by Tenant to be true
and correct, reflecting Tenant’s then current financial condition. Such
financial statements shall include a current balance sheet and a profit and loss
statement covering the most recent 12-month period available. In addition, upon
Landlord’s written request, Tenant shall allow Landlord, or a certified public
accountant of Landlord’s choosing, to determine Tenant’s current financial
condition by reviewing Tenant’s current financial books, records, and accounts.

46.3. Notwithstanding any other provision in this Lease to the contrary, Tenant
shall refrain from selling any alcoholic beverages at the Premises, and such
sales are expressly forbidden under this Lease notwithstanding the fact that
Tenant may hold the appropriate license.

46.4. This Lease shall be governed by and construed in accordance with the laws
of the State of Colorado.

46.5. For purposes of venue and jurisdiction, this Lease shall be deemed made
and to be performed in the City of Boulder, Colorado (whether or not the
Premises are located in Boulder, Colorado), and Landlord and Tenant hereby
consent to the jurisdiction of the Courts of the County of Boulder.

46.6. Tenant covenants and agrees not to protest or in any way oppose any
application for a license to serve or sell liquor filed by tenants or other
users of space within the Project.

46.7. Whenever the context so requires, all words used in the singular shall be
construed to have been used in the plural (and vice versa), each gender shall be
construed to include any other genders, and the word “person” shall be construed
to include a natural person, a corporation, a firm, a partnership, a joint
venture, a limited liability company, a trust, an estate, or any other entity.

46.8. Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Lease or the application of
such provision to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected by such invalidity or unenforceability,
unless such provision or such application of such provision is essential to this
Lease.

46.9. In the event any litigation, arbitration, mediation, or other proceeding
(“Proceeding”) is initiated by any party against any other party to enforce,
interpret or otherwise obtain judicial or quasi judicial relief in connection
with this Lease the prevailing party in such Proceeding shall be entitled to
recover from the unsuccessful party all costs, expenses, and reasonable
attorney’s fees and expert witness fees relating to or arising out of such
Proceeding (whether or not such Proceeding proceeds to judgment), and any post
judgment or post award proceeding including without limitation one to enforce
any judgment or award resulting from any such Proceeding. Any such judgment or
award shall contain a specific provision for the recovery of all such
subsequently incurred costs, expenses, and actual attorney’s fees and expert
witness fees.

46.10. This Lease shall become effective and binding upon the parties when it
has been executed by each of Landlord and Tenant; notwithstanding the fact that
the Term of this Lease (i.e. Tenant’s rights of full occupancy hereunder) will
not commence until the Lease Commencement Date.

46.11. Subject to any restriction on transferability contained in this Lease,
this Lease shall be binding upon and shall inure to the benefit of the
successors in interest and assigns of each party to this Lease. Nothing in this
Paragraph shall create any rights enforceable by any person not a party to this
Lease, except for the rights of the successors in interest and assigns of each
party to this Lease, unless such rights are expressly granted in this Lease to
other specifically identified persons.

46.12. The headings of the Paragraphs of this Lease have been included only for
convenience, and shall not be deemed in any manner to modify or limit any of the
provisions of this Lease, or be used in any manner in the interpretation of this
Lease.

46.13. Time and strict and punctual performance are of the essence with respect
to each provision of this Lease. All references to “days” in this Lease will
refer to calendar days, unless such reference specifically indicates that
“business days” are intended. Business days will mean and refer to all calendar
days other than Saturdays, Sundays, and national or Colorado state holidays.

46.14. Each party to this Lease and its legal counsel have had an opportunity to
review and revise this Lease. The rule of construction that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any Exhibit or addendum to this Lease, and such
rule of construction is hereby waived by Tenant.



--------------------------------------------------------------------------------

46.15. All notices required or permitted to be given by Tenant to Landlord shall
be in writing and shall be personally delivered, sent by certified mail, postage
prepaid, return receipt requested, or sent by a nationally recognized overnight
express courier service that provides written confirmation of delivery to
Landlord at the address set forth in the Principal Lease Provisions of this
Lease. Each such notice or other communication shall be deemed given, delivered
and received upon its actual receipt, except that if it is sent by mail in
accordance with this Paragraph, then it shall be deemed given, delivered and
received three days after the date such notice or other communication is
deposited with the United States Postal Service in accordance with this
Paragraph. Landlord or Tenant must give a notice of a change of its address to
the other, if such address changes. All notices required or permitted to be
given to Tenant by Landlord shall, except as otherwise provided in this Lease,
be in writing, and such notice shall be personally delivered, sent by certified
mail, postage prepaid, return receipt requested, or sent by a nationally
recognized overnight express courier service that provides written confirmation
of delivery, to Tenant at the address set forth in the Principal Lease
Provisions of this Lease. Each such notice or other communication shall be
deemed given, delivered and received upon its actual receipt, except that if it
is sent by mail in accordance with this Paragraph, then it shall be deemed
given, delivered and received three days after the date such notice or other
communication is deposited with the United States Postal Service in accordance
with this Paragraph. Notwithstanding the foregoing, routine correspondence
between Landlord and Tenant shall be deliverable by regular U.S. mail, by fax,
or by other such means of delivery as may become customary.

46.16. If more than one person is Tenant, then the obligations of Tenant under
this Lease shall be the joint and several obligations of each of such persons;
provided, however, that any act or signature of one or more of any of such
persons and any notice or refund given to or served on any one of such persons
shall be fully binding on each of such persons.

46.17. All provisions, whether covenants or conditions, to be performed or
observed by Tenant shall be deemed to be both covenants and conditions.

46.18. All payments to be made by Tenant to Landlord under this Lease shall be
in United States currency.

46.19. Any claim, demand, rights, or defense by Tenant that arises out of this
Lease or the negotiations that preceded this Lease shall be barred unless Tenant
commences an action thereon, or interposes a defense by reason thereof, within
12 months after the date of the inaction, omission, event, or action that gave
rise to such claim, demand, right, or defense. Tenant acknowledges and
understands, after having consulted with its legal counsel, that the purpose of
this Paragraph is to shorten the period within which Tenant would otherwise have
to raise such claims, demands, rights, or defenses under applicable laws.

46.20. This Lease, the Exhibits, and addenda, if any, attached hereto (which are
incorporated herein by this reference), constitute all of the covenants,
promises, assurances, representations, warranties, statements, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises and the Project, and there are no other covenants, promises,
assurances, representations, warranties, statements, conditions, or
understandings, either oral or written, between them. Prior unexecuted drafts of
this Lease, Exhibits, or addenda, if any, may not be used to interpret the
intentions of the parties to this Lease, and the fact that certain provisions
may have been added, removed or modified during negotiations shall have no
interpretive significance. Except as herein otherwise provided, no subsequent
alteration, change, modification, or addition to this Lease shall be binding
upon Landlord or Tenant unless reduced to writing and signed by each of them.
Notwithstanding the foregoing, the Landlord may, from time to time, establish
and amend such Rules, regulations, and signage criteria, in a written form, for
the benefit of the Project and Building, as it deems appropriate. Violations of
such Rules, regulations, and signage criteria by Tenant or Tenant’s Invitees
shall constitute a material default of this Lease.

This Lease, upon full execution, supersedes and revokes any and all previous
leases governing the Premises, lease negotiations, arrangements, letters of
intents, offers to lease, lease proposals or drafts, brochures, representations,
and information conveyed, whether oral or written, between parties hereto or
their respective representations or any other person purported to represent
Landlord or Tenant. The Tenant acknowledges it has not been induced to enter
into this Lease by any representations not set forth in the Leases, nor has it
relied on any such representations. No such representations should be used in
the interpretation or construction of this Lease and the Landlord shall have no
liability for any consequences arising as a result of any such representations.

47. Right of First Refusal. Landlord grants to Tenant a one-time right of
refusal (the “Refusal Right”) with respect to the leasing of space contiguous to
the Premises on the second (2nd) floor of the Building (consisting of
approximately 7,000 Rentable Square Feet and known as Suite 200) (the “Refusal
Space”). Tenant’s Refusal Right shall be on the terms and conditions set forth
in this Paragraph.

47.1. Superior Rights. The Refusal Right shall begin only after the expiration
or earlier termination of all leases existing as of the Lease Commencement Date
with respect to any portion of the Refusal Space (“Superior Leases”), including
any renewal or extension of the Superior Leases (whether or not such renewal or
extension is under an express written provision in a Superior Lease or
consummated under a lease amendment or new lease). In addition, the Refusal
Right shall be subordinate and secondary to all rights of expansion, rights of
first refusal, rights of first offer, or similar rights already granted to
existing tenants at the Project and Landlord’s desire and/or determination to
renew and/or expand existing tenants at the Project. The rights described in
this subparagraph are referred to herein as the “Superior Rights.”

47.2. Exercise of Refusal Right. If Landlord receives a written offer from a
third party to lease all or a part of the Refusal Space, which Landlord desires
to accept (a “Bona Fide Offer”), Landlord shall so notify Tenant (“Refusal
Notice”), describing the general terms of the offer (i.e., rent, location of
premises, size of premises,



--------------------------------------------------------------------------------

length of term and improvement allowance [if any]). Tenant shall have five
(5) business days from the receipt of the Refusal Notice to notify Landlord in
writing of the exercise by Tenant of Tenant’s Refusal Right with respect to the
subject Refusal Space, which shall be on the terms and conditions and with
respect to the entire space as set forth in Section 47.3 below. If Tenant fails
to so notify Landlord within such five (5) business day period, Tenant shall be
deemed to have irrevocably waived its Refusal Right and all rights under this
Article 47 and Landlord shall have the right to enter into the lease to anyone
on any terms at any time during the Term, without any obligation to provide
Tenant with a further right to lease that space (including the lease which was
described in the Bona Fide Offer).

47.3. Terms and Conditions. If Tenant properly exercises its Refusal Rights in
response to a Refusal Notice in the manner and within the time period specified
herein, the Refusal Space shall be added upon the terms and conditions as set
forth in Landlord’s Refusal Notice and Tenant shall accept the Refusal Space in
an “AS-IS” condition and Landlord shall not provide to Tenant any allowances
(e.g., moving allowance, construction allowance, and the like) or other tenant
inducements except as specifically provided in the Refusal Notice.

47.4. Restrictions on Refusal Right. The Refusal Right shall be personal to the
originally named Tenant and shall be exercisable only by the originally named
Tenant (and not any assignee, sublessee, or other transferee of Tenant’s
interest in this Lease). The originally named Tenant may exercise the Refusal
Right only if that Tenant occupies the entire Premises as of the date of the
Refusal Notice. Notwithstanding anything set forth in this Paragraph to the
contrary, Tenant shall not have the right to exercise the Refusal Right
(a) during any period of time commencing from the date Landlord gives to Tenant
a factually correct written notice that Tenant is in default under any provision
of this Lease and continuing until the default alleged in said notice is cured;
or (b) in the event that Landlord has given to Tenant two or more notices of
default or two or more late charges have become payable under this Lease during
the 12-month period prior to the time that Tenant attempts to exercise the
Refusal Right. The period of time within which the Refusal Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Refusal Right because of the foregoing provisions of this
Paragraph, even if the effect thereof is to eliminate Tenant’s Refusal Right.
All rights with respect to the Refusal Right shall terminate and be of no
further force and effect even after Tenant’s due and timely exercise of the
Refusal Right, if, after such exercise, but prior to the delivery of the Refusal
Space: (x) Tenant fails to pay to Landlord a monetary obligation of Tenant for a
period of ten days after such obligation becomes due (without imposing any
obligation on the part of Landlord to give notice thereof to Tenant); (y) Tenant
fails to cure a non-monetary default within thirty (30) days after the date the
Landlord gives notice to Tenant of such default; or (z) Landlord gives to Tenant
two or more notices of default or two or more late charges become payable for
any monetary defaults, whether or not such defaults are cured.

47.5. Delivery of Refusal Space. If Tenant timely and validly exercises the
Refusal Right, Landlord shall deliver the Refusal Space to Tenant on a date
selected by Landlord (“Delivery Date”). Landlord shall not be liable to Tenant
or otherwise be in default under this Lease if Landlord is unable to deliver the
Refusal Space to Tenant on the projected Delivery Date due to the failure of any
other tenant to timely vacate and surrender to Landlord the Refusal Space or any
portion of it.

47.6. Terms and Conditions Applicable to Refusal Space. If Tenant timely and
validly exercises the Refusal Right, then, beginning on the Delivery Date and
continuing for the balance of the Term of this Lease (including any extensions):
(a) the Refusal Space shall be part of the Premises under this Lease (so that
the term “Premises” in this Lease shall refer to the space in the Premises
immediately before the Delivery Date plus the Refusal Space); (b) Tenant’s Share
(as defined in subparagraph 2.9.2 above) shall be adjusted to reflect the
increased Rentable Square Feet of the Premises, and (c) the Basic Monthly Rent
and other material business terms of the Lease applicable to the Refusal Space
shall be as provided in the Refusal Notice. Tenant’s leasing of the Refusal
Space shall be on the same terms and conditions that govern the original
Premises, except as otherwise expressly provided in the Refusal Notice. Tenant’s
obligation to pay Rent with respect to the Refusal Space shall begin on the
Delivery Date.

47.7. Confirmation of Terms. If Tenant timely and validly exercises the Refusal
Right, Landlord and Tenant shall, within twenty-one (21) days after Landlord’s
delivery of the Refusal Space to Tenant, execute an Amendment to this Lease,
confirming the addition of the Refusal Space to the Premises on the terms and
conditions set forth in this Paragraph. The Amendment shall confirm: (a) the
actual Delivery Date (and Rent Commencement Date) for the Refusal Space; (b) the
Rentable Square Footage and Rentable Square Footage of the Premises with the
addition of the Refusal Space; (c) the percentage that constitutes Tenant’s
Share to reflect the increased Rentable Square Footage of the Premises; (d) the
increase in Basic Monthly Rent and other material business terms as provided in
the Refusal Notice; and (e) except as so provided, all terms and provisions of
this Lease shall be applicable to the Refusal Space. If Tenant fails to enter
into such amendment with the 30-day period, Tenant shall be deemed to have
irrevocably waived its Refusal Right and all rights under this Article 47, and
Landlord shall have the right to enter into a lease with any party with respect
to that and any other portions of the Refusal Space.

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

LANDLORD: TCAM Core Property Fund Operating LP, a Delaware limited partnership
By:   Teachers Advisors, Inc., its authorized representative   By:  

/s/ Derek Landry

  Name:   Derek Landry   Title:   Director

 

TENANT: LIONBRIDGE TECHNOLOGIES, INC., a Delaware Corporation By:  

/s/ Joseph Frank

Name:   Joseph Frank Its:   Treasurer ATTEST: By:  

/s/ Julia Regan

Name:   Julia Regan Its:   Manager of Workplace Operations



--------------------------------------------------------------------------------

EXHIBIT A

[Plat map of Project to be attached]



--------------------------------------------------------------------------------

EXHIBIT B

[Plat Map of location of Premises to be attached]



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD WORK

In consideration of the execution of this Lease, Landlord has agreed to complete
certain improvements in the Premises and Tenant and Landlord agree as follows:

1. Landlord will complete improvements in the Premises in accordance with that
certain space plan dated                     , 2007, prepared by McDermott &
Associates (the “Landlord’s Work”), which space plan has been approved by Tenant
and Landlord’s representative (the “Approved Plan”).

2. If the scope of the Landlord’s Work so requires, Landlord’s architects and
engineers will prepare architectural, mechanical and electrical working drawings
for the Premises that are consistent with the Approved Plan (the “Working
Drawings”).

3. Changes to the Approved Plan or Working Drawings may be made only by written
direction to Landlord by Tenant. All costs incurred by such changes, including
costs of the revisions in Working Drawings and costs of construction and
materials, and reimbursables necessitated by such changes, is a Tenant Delay and
will be paid by Tenant as provided below.

4. Neither Landlord’s use or approval of any plans submitted by Tenant for
completion of the Landlord’s Work nor the fact that such plans have been
prepared by Landlord's architect creates a responsibility or liability on the
part of Landlord for their completeness, design sufficiency, or compliance with
any laws, rules and regulations of governmental agencies or authorities having
jurisdiction over the Premises now or hereafter in effect.

5. Landlord’s contractor will perform the Landlord’s Work substantially in
accordance with the Approved Plan and Working Drawings, and all Applicable Laws,
including the ADA. Notwithstanding anything in the Lease to the contrary,
Landlord will not deliver the Premises to Tenant until the Landlord’s Work in
the Premises is Substantially Complete. The certificate of the architect or
other representative of Landlord in charge of design and supervising the
Landlord’s Work controls conclusively the date the Landlord’s Work is
Substantially Complete. If the delivery date is delayed beyond the scheduled
Commencement Date, the Commencement Date will be delayed in accordance with
Section 2.7 of the Lease. After completion of the Landlord’s Work described
herein, Landlord has no obligation for improvements to the Premises and Tenant
accepts the Premises in its “as is” condition for the Term. If Tenant takes
possession of all or any part of the Premises prior to the scheduled
Commencement Date or the date the Premises are Ready for Occupancy for the
purpose of conducting its usual business therein, all terms and provisions of
the Lease shall apply as of the date Tenant takes possession, including the
obligation for the payment of all rent and other amounts owing hereunder.

6. All costs related to the Landlord’s Work, including, but not limited to,
design fees, costs of preparation of the Approved Plan and Working Drawings,
construction management fees, and costs of materials and construction, but
specifically excluding costs incurred due to Tenant Delay, are considered
“Finish Work Costs”. Landlord will pay the Finish Work Costs of Twenty-Five and
No/100 Dollars ($25.00) per Rentable Square Feet of the Premises (the “Finish
Allowance”). Any Finish Work Costs in excess of the Finish Allowance will be at
Tenant’s sole cost and expense and will be paid promptly by Tenant upon receipt
of billing therefor which may be prior to Landlord’s commencement of the
Landlord’s Work. Notwithstanding anything in this Exhibit C to the contrary, in
the event Tenant does not use the entire Construction Allowance on construction
of the Work, then upon written notice to Landlord of same, Tenant shall be
entitled to use the excess portion of the Finish Allowance, if any, up to a
maximum of $3.00 per rentable square foot of the Premises (the “Excess Allowance
Amount”), towards Tenant’s actual out of pocket costs incurred in
data/telecommunication cabling, systems and equipment installation. Landlord
shall contribute an additional sum not to exceed $1.00 per Rentable Square Foot
in the Premises (the “Additional Allowance”) toward Tenant’s moving expenses.

8. Notwithstanding the provisions of the Lease, the Commencement Date and
Tenant's Rent obligations will not be delayed or extended by Tenant Delay and
the Term will commence on the date it would have commenced had there been no
Tenant Delay. Tenant will pay all costs arising from Tenant Delay to Landlord in
full upon demand (which may be made prior to commencement of the Landlord’s
Work) on an estimated basis with an adjustment following completion. Costs
arising from Tenant Delay may not be deducted from the Finish Allowance.



--------------------------------------------------------------------------------

EXHIBIT D

Rentable Square Footage

The term “Rentable Area” as used in the Lease to which this exhibit is attached
(the “Lease”) shall mean:

(a) As to each floor of the Building on which the entire space rentable to
tenants is or will be leased to one tenant (hereinafter referred to as a “Single
Tenant Floor”), Rentable Area attributable to such lease shall be the total of
(i) the entire area abounded by the inside surface of the four exterior glass
walls (or the inside surface of the permanent external wall(s) where there is no
glass) on such floor, including, all areas used for elevator lobbies, corridors,
special stairways, or elevators, rest rooms, mechanical rooms, electrical rooms
and telephone closets, without deduction for columns and other structural
portions of the Building or vertical penetrations that are included for the
special use of the tenant of such floor, (ii) a pro rata portion of any Building
lobby and (iii) any covered or enclosed common facilities which constitute a
part of the Building and which are maintained by Landlord for the common benefit
of all tenants of the Building and the area occupied by any mechanical, heating,
ventilating and air conditioning equipment which serves the Building but which
is located outside thereof which bears the same proportion to the total area of
such common facilities as the Rentable Area of such Single Tenant Floor bears to
the Rentable Area of the Building (excluding such common facilities), but
excluding one half of the area contained within the exterior walls of the
Building stairs, and excluding fire towers, vertical ducts, elevator shafts,
flues, vents, stacks and pipe shafts.

(b) As to each floor of the Building on which space is or will be leased to more
than one tenant, Rentable Area attributable to each such lease shall be the
total of (i) the entire area included within the premises covered by such lease,
being the area bounded by the inside surface of any exterior glass walls (or the
inside surface of the permanent exterior wall(s) where there is no glass) of the
Building bounding such premises, the exterior of all walls separating such
premises from any public corridors or other public areas on such floor, and the
centerline of all walls separating such premises from other areas leased or to
be leased to other tenants on such floor, (ii) a pro rata portion of the area
covered by the elevator lobbies, corridors, rest rooms, mechanical rooms,
electrical rooms and telephone closets situated on such floor, (iii) a pro rata
portion of the Building lobby, and (iv) that portion of the covered or enclosed
common facilities which constitute a part of the Building and which are
maintained by Landlord for the common benefit of all tenants of the Building and
the area occupied by any mechanical, heating, ventilating and air conditioning
equipment which serves the Building but which is located outside thereof which
bears the same proportion to the total area of such common facilities as the
Rentable Area of such premises bears to the Rentable Area of the Building
(excluding such common facilities), but excluding one half of the area contained
within the exterior walls of the Building stairs, and excluding fire towers,
vertical ducts, elevator shafts, flues, vents, stacks and pipe shafts.

(c) For the purposes of paragraphs (a) and (b) above, there shall be included in
the covered or enclosed common facilities which constitute a part of the
Building the central heating, ventilating and air conditioning plant which
services the Building and any areas which would have been included in the
Rentable Area of any floor of the Building if any architectural recesses on such
floor had not been designed and, in lieu thereof, the exterior walls of the
Building had been extended to the exterior walls of adjacent floors which have
no recesses.

(d) The Rentable Area contained within the Premises let pursuant to the Lease
initially shall be the number of square feet set forth in Section 2 of the
Principal Lease Provisions.

(e) Prior to the Rent Commencement Date, and from time to time thereafter at
Landlord’s option, Landlord’s architect shall determine and certify in writing
to the Tenant and Landlord the actual Rentable Area of the Premises which such
determinations and certifications shall be conclusive, and thereon Tenant’s
Share and Basic Monthly Rent under the Lease shall be adjusted accordingly.



--------------------------------------------------------------------------------

EXHIBIT E

Commencement Letter

(Example)

 

Date  

 

    Tenant  

 

    Address  

 

     

 

     

 

   

 

Re:

   Commencement Letter with respect to that certain Lease dated as of the     
day of             , 200    , by and between TCAM Core Property Fund Operating
LP, a Delaware limited partnership, as Landlord, and Lionbridge Technologies,
Inc., a                                         , as Tenant, for 14,225 rentable
square feet in the Building located at Boulder, Colorado.

Dear                                         :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Rent Commencement Date of the Lease is
                                        ;

 

  2. The Termination Date of the Lease is
                                        .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

 

Property Manager

AGREED AND ACCEPTED:

LIONBRIDGE TECHNOLOGIES, INC.,

a             [PLEASE CONFIRM]                                         

 

By:  

 

  Name:  

 

  Its:  

 

 